
	
		I
		111th CONGRESS
		1st Session
		H. R. 500
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Ehlers (for
			 himself, Mr. Dingell,
			 Mr. Kirk, Ms. Slaughter, Mr.
			 Levin, Mr. Kildee,
			 Mr. Rogers of Michigan,
			 Mr. Stupak,
			 Mr. McCotter,
			 Mr. Peters,
			 Mr. Hoekstra,
			 Mr. Upton,
			 Mr. Kucinich,
			 Ms. Sutton,
			 Ms. Moore of Wisconsin,
			 Ms. Baldwin,
			 Ms. Schakowsky,
			 Ms. Kaptur,
			 Mr. Sensenbrenner,
			 Mr. Higgins, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committees on Natural
			 Resources, Science and
			 Technology, and House
			 Administration, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish a collaborative program to protect the Great
		  Lakes, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Great Lakes Collaboration
			 Implementation Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Title I—Invasive Species Prevention
					Subtitle A—National Aquatic Invasive Species
					Chapter 1—Prevention of introduction of aquatic invasive
				species into waters of the United States by vessels
					Sec. 101. Prevention of introduction of aquatic Invasive
				Species into waters of the United States by vessels.
					Sec. 102. Armed Services whole vessel management
				program.
					Chapter 2—Prevention of the introduction of aquatic invasive
				species by other pathways
					Sec. 106. Priority pathway management program.
					Sec. 107. Screening process for planned importations of live
				aquatic organisms.
					Chapter 3—Early Detection; Rapid Response; Control and
				Outreach
					Sec. 111. Early detection.
					Sec. 112. Rapid response.
					Sec. 113. Environmental soundness.
					Sec. 114. Information, education, and outreach.
					Chapter 4—Coordination
					Sec. 116. Program coordination.
					Sec. 117. International coordination.
					Chapter 5—Authorization of Appropriations
					Sec. 121. Authorization of appropriations.
					Chapter 6—Conforming Amendments
					Sec. 126. Conforming amendments.
					Subtitle B—Aquatic Invasive Species Research
					Sec. 141. Findings.
					Sec. 142. Definitions.
					Sec. 143. Coordination and implementation.
					Sec. 144. Ecological and pathway research.
					Sec. 145. Analysis.
					Sec. 146. Dissemination.
					Sec. 147. Technology development, demonstration, and
				verification.
					Sec. 148. Research to support the setting and implementation of
				ship pathway standards.
					Sec. 149. Research in systematics and taxonomy.
					Sec. 150. State programs.
					Subtitle C—Invasive Species Council
					Sec. 161. Short title.
					Sec. 162. Statement of policy regarding Federal
				duties.
					Sec. 163. National Invasive Species Council.
					Sec. 164. Duties.
					Sec. 165. National Invasive Species Management
				Plan.
					Sec. 166. Invasive Species Advisory Committee.
					Sec. 167. Budget crosscut.
					Sec. 168. Definitions.
					Sec. 169. Existing Executive Order.
					Sec. 170. Authorization of appropriations.
					Title II—Coastal Health
					Sec. 201. Technical assistance.
					Sec. 202. Sewer overflow control grants.
					Sec. 203. Water pollution control revolving loan
				funds.
					Sec. 204. Allotment of funds.
					Sec. 205. Authorization of appropriations.
					Title III—Areas of Concern
					Sec. 301. Great Lakes.
					Title IV—Clean Water Authority
					Sec. 401. Definition of waters of the United
				States.
					Sec. 402. Conforming amendments.
					Title V—Toxic Substances
					Sec. 501. Mercury reduction grants.
					Title VI—Indicators and Information
					Subtitle A—Research program
					Sec. 601. Research reauthorizations.
					Sec. 602. Great Lakes Environmental Research
				Laboratory.
					Sec. 603. Great Lakes Science Center.
					Sec. 604. Center for sponsored coastal ocean
				research.
					Subtitle B—Ocean and coastal observation system
					Sec. 611. Definitions.
					Sec. 612. Integrated ocean and coastal observing
				system.
					Sec. 613. Research, development, and education.
					Sec. 614. Interagency financing.
					Sec. 615. Application with Outer Continental Shelf Lands
				Act.
					Sec. 616. Authorization of appropriations.
					Sec. 617. Reporting requirement.
					Subtitle C—Great lakes water quality indicators and
				monitoring
					Sec. 621. Great Lakes water quality indicators and
				monitoring.
					Title VII—Sustainable Development
					Sec. 701. Waterfront restoration and remediation
				projects.
					Sec. 702. Authority of Secretary to restore and remediate
				waterfront and related areas.
					Sec. 703. Authorization of appropriations.
					Title VIII—Coordination and Oversight
					Sec. 801. Definitions.
					Sec. 802. Great Lakes Interagency Task Force.
					Sec. 803. Executive Committee.
					Sec. 804. Great Lakes Regional Collaboration.
				
			2.FindingsCongress finds that—
			(1)the Great Lakes, with about 20 percent of
			 the Earth’s fresh surface water, is a treasure of global significance,
			 supporting drinking water for millions of people, providing for commerce, and
			 providing recreation for people from across the Nation and around the
			 world;
			(2)renewed efforts and investments are
			 critical to aid in fulfilling the goals and objectives of the Great Lakes Water
			 Quality Agreement between the United States and Canada;
			(3)in a report issued in December 2005, a
			 group of leading scientists from top institutions in the Great Lakes area found
			 that—
				(A)the Great Lakes are on the brink of an
			 ecological catastrophe;
				(B)the primary stressors straining the health
			 of the Great Lakes are—
					(i)toxic chemicals;
					(ii)the overloading of human waste and urban
			 and agricultural runoff;
					(iii)physical changes to the shorelines and
			 wetlands;
					(iv)invasive plant and animal species;
					(v)changes in water patterns; and
					(vi)overfishing;
					(C)the deterioration of the Great Lakes
			 ecosystem is accelerating dramatically; and
				(D)if the pattern of deterioration is not
			 reversed immediately, the damage could be irreparable;
				(4)as a result of the
			 stressors described in paragraph (3)(B)—
				(A)more than 1,800
			 beaches were closed in 2003;
				(B)Lake Erie has
			 developed a 6,300 square mile dead zone that forms every summer;
				(C)the zebra mussel,
			 an aquatic invasive species, causes $500,000,000 per year in economic and
			 environmental damage in the Great Lakes;
				(D)there is no
			 appreciable natural reproduction of lake trout in the lower 4 Great Lakes;
			 and
				(E)wildlife habitats
			 have been destroyed, which has diminished fishing, hunting, and other outdoor
			 recreation opportunities in the Great Lakes;
				(5)because of the
			 patchwork approach to fixing the problems facing the Great Lakes, the problems
			 have not only persisted in, but have also gotten worse in some areas of, the
			 Great Lakes;
			(6)rather than
			 dealing with 1 problem or location of the Great Lakes at a time, a
			 comprehensive restoration of the system is needed to prevent the Great Lakes
			 from collapsing;
			(7)in December 2004,
			 work began on the Great Lakes Regional Collaboration, a unique partnership that
			 was—
				(A)formed for the
			 purpose of developing a strategic action plan for Great Lakes restoration;
			 and
				(B)composed
			 of—
					(i)key
			 members from the Federal Government, State and local governments, and Indian
			 tribes; and
					(ii)other
			 stakeholders;
					(8)over 1,500 people
			 throughout the Great Lakes region participated in this collaborative process,
			 with participants working on 1 or more of the 8 strategy teams that focused on
			 different issues affecting the Great Lakes basin;
			(9)the
			 recommendations of the Great Lakes Regional Collaboration, which were released
			 on December 12, 2005, identify actions to address the issues affecting the
			 Great Lakes basin on the Federal, State, local, and tribal level; and
			(10)comprehensive
			 restoration must be adaptive, and ongoing efforts are needed continually to
			 implement the recommendations of the Great Lakes Regional Collaboration
			 relating to buffers, river restoration, wetlands, emerging toxic pollutants,
			 and other issues affecting the Great Lakes basin.
			3.DefinitionsSection 1003 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4702) is amended to read
			 as follows:
			
				1003.DefinitionsIn this Act:
					(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
					(2)Aquatic
				ecosystemThe term aquatic ecosystem means a
				freshwater, marine, or estuarine environment (including inland waters and
				wetlands), located wholly in the United States.
					(3)Aquatic
				organism
						(A)In
				generalThe term aquatic organism means a living
				animal, plant, fungus, or microorganism inhabiting or reproducing in an aquatic
				ecosystem.
						(B)InclusionsThe
				term aquatic organism includes—
							(i)seeds;
							(ii)eggs;
							(iii)spores;
				and
							(iv)any other viable
				biological material.
							(4)Assistant
				secretaryThe term Assistant Secretary means the
				Assistant Secretary of the Army for Civil Works.
					(5)Ballast
				waterThe term ballast water means any water (with
				its suspended matter) used to maintain the trim and stability of a
				vessel.
					(6)Best performing
				treatment technologyThe term best performing treatment
				technology means the ballast water treatment technology that is, as
				determined by the Secretary—
						(A)the most
				biologically effective;
						(B)the most
				environmentally sound; and
						(C)suitable,
				available, and economically practicable.
						(7)Coastal
				voyageThe term coastal voyage means a voyage
				conducted entirely within the exclusive economic zone.
					(8)DirectorThe
				term Director means the Director of the United States Fish and
				Wildlife Service.
					(9)Environmentally
				soundThe term environmentally sound, refers to an
				activity that prevents or reduces introductions, or controls infestations, of
				aquatic invasive species in a manner that minimizes adverse effects on—
						(A)the structure and
				function of an ecosystem; and
						(B)nontarget
				organisms and ecosystems.
						(10)Exclusive
				economic zoneThe term exclusive economic zone means
				the area comprised of—
						(A)the Exclusive
				Economic Zone of the United States established by Proclamation Number 5030,
				dated March 10, 1983; and
						(B)the equivalent
				zones of Canada and Mexico.
						(11)Existing
				vesselThe term existing vessel means any vessel
				that enters service on or before December 31, 2011.
					(12)Great
				lakesThe term Great Lakes means—
						(A)Lake Erie;
						(B)Lake Huron
				(including Lake Saint Clair);
						(C)Lake
				Michigan;
						(D)Lake
				Ontario;
						(E)Lake
				Superior;
						(F)the connecting
				channels of those Lakes, including—
							(i)the Saint Mary’s
				River;
							(ii)the Saint Clair
				River;
							(iii)the Detroit
				River;
							(iv)the Niagara
				River; and
							(v)the Saint Lawrence
				River to the Canadian border; and
							(G)any other body of
				water located within the drainage basin of a Lake, River, or connecting channel
				described in any of subparagraphs (A) through (F).
						(13)Great lakes
				regionThe term Great Lakes region means the region
				comprised of the States of Illinois, Indiana, Michigan, Minnesota, New York,
				Ohio, Pennsylvania, and Wisconsin.
					(14)In
				tradeThe term in trade, with respect to a species,
				means a species that has a documented history of repeatedly being commercially
				imported into the United States during the period beginning on January 1, 1990,
				and ending on January 1, 2009.
					(15)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				450b).
					(16)Interbasin
				waterwayThe term interbasin waterway means a
				waterway that connects 2 distinct water basins.
					(17)IntroductionThe
				term introduction means the transfer of an organism to an
				ecosystem outside the historic range of the species of which the organism is a
				member.
					(18)InvasionThe
				term invasion means an infestation of an aquatic invasive
				species.
					(19)Invasive
				speciesThe term invasive species means a
				nonindigenous species the introduction of which into an ecosystem may cause
				harm to the economy, environment, human health, recreation, or public
				welfare.
					(20)National
				Invasive Species CouncilThe term National Invasive Species
				Council means the interagency council established by section 3 of
				Executive Order No. 13112 (42 U.S.C. 4321 note).
					(21)New
				vesselThe term new vessel means any vessel that
				enters service on or after January 1, 2012.
					(22)Nonindigenous
				speciesThe term nonindigenous species means any
				species in an ecosystem the range of which exceeds the historic range of the
				species in that ecosystem.
					(23)Organism
				transferThe term organism transfer means the
				movement of an organism of any species from 1 ecosystem to another ecosystem
				outside the historic range of the species.
					(24)PathwayThe
				term pathway means 1 or more vectors by which an invasive species
				is transferred from 1 ecosystem to another.
					(25)Planned
				importationThe term planned importation means the
				purposeful movement of 1 or more nonindigenous organisms for use in the
				territorial limits of the United States.
					(26)Regional
				panelThe term regional panel means a panel convened
				in accordance with section 1203.
					(27)Saltwater
				flushingThe term saltwater flushing means the
				process of—
						(A)adding midocean
				water to a ballast water tank that contains residual quantities of ballast
				water;
						(B)mixing the
				midocean water with the residual ballast water and sediment in the tank through
				the motion of a ship; and
						(C)discharging the
				mixed water so that the salinity of the resulting residual ballast water in the
				tank exceeds 30 parts per thousand.
						(28)SecretaryThe
				term Secretary means the Secretary of Homeland Security.
					(29)SpeciesThe
				term species means any fundamental category of taxonomic
				classification below the level of genus or subgenus, including a species,
				subspecies, or any recognized variety of animal, plant, fungus, or
				microorganism.
					(30)Task
				forceThe term Task Force means the Aquatic Nuisance
				Species Task Force established by section 1201(a).
					(31)TreatmentThe
				term treatment means a mechanical, physical, chemical, biological,
				or other process or method of killing, removing, or rendering inviable
				organisms.
					(32)Type
				approvalThe term type approval means an approval
				procedure under which a type of system is initially certified as meeting a
				standard established by law (including a regulation) for a particular
				application if the system is operated correctly.
					(33)Under
				secretaryThe term Under Secretary means the Under
				Secretary of Commerce for Oceans and Atmosphere.
					(34)Undesirable
				impactThe term undesirable impact means economic,
				human health, aesthetic, or environmental degradation that is not necessary
				for, and is not clearly outweighed by, public health, environmental, or welfare
				benefits.
					(35)Waters of the
				united states
						(A)In
				generalThe term waters of the United States means
				the navigable waters and territorial sea of the United States.
						(B)InclusionThe
				term waters of the United States includes the Great
				Lakes.
						.
		IInvasive Species
			 Prevention
			ANational Aquatic
			 Invasive Species
				1Prevention of
			 introduction of aquatic invasive species into waters of the United States by
			 vessels
					101.Prevention of
			 introduction of aquatic Invasive Species into waters of the United States by
			 vessels
						(a)In
			 generalSection 1101 of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4711) is amended to read as
			 follows:
							
								1101.Prevention of
				introduction of aquatic invasive species into waters of the United States by
				vessels
									(a)Requirements for
				vessels operating in waters of the United States
										(1)Invasive species
				management plan
											(A)In
				generalEffective beginning on the date that is 180 days after
				the issuance of guidelines pursuant to subparagraph (D) and promulgation of any
				regulations under this section, each vessel that is equipped with a ballast
				tank, and any towed vessel or structure, operating in waters of the United
				States shall have in effect, and have available for inspection, an aquatic
				invasive species management plan.
											(B)SpecificityThe
				management plan shall be specific to the vessel (or group of vessels with
				characteristics similar to that of the vessel, as determined by the
				Secretary).
											(C)RequirementsThe
				management plan shall—
												(i)prescribe a safe and
				effective means to minimize introductions and transfers of invasive species;
				and
												(ii)include, at a
				minimum, such information as is requested by the Secretary pursuant to
				subparagraph (D), including—
													(I)operational
				requirements to safely and effectively comply with the applicable ballast water
				management requirements under paragraph (4);
													(II)operational
				requirements to safely and effectively carry out any actions consistent with a
				rapid response contingency strategy required by States and approved by the
				Secretary under section 1211;
													(III)at the
				discretion of the Secretary, other operational requirements that are specified
				in guidelines adopted by the International Maritime Organization;
													(IV)a description of
				all reporting requirements and a copy of each form necessary to meet those
				requirements;
													(V)the position of
				the officer responsible for implementation of ballast water management and
				reporting procedures on board;
													(VI)documents relevant
				to aquatic invasive species management equipment or procedures;
													(VII)a description of
				the location of access points for sampling ballast or sediments pursuant to
				paragraph (3)(B)(vi);
													(VIII)a description
				of requirements relating to compliance with any approved rapid response
				strategy relevant to the voyage of the vessel;
													(IX)a contingency
				strategy applicable under section 1211, if appropriate; and
													(X)such requirements
				described in subsection (b) as are applicable to the vessel.
													(D)GuidelinesNot
				later than 18 months after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, the Secretary shall issue final guidelines for the
				development of invasive species management plans, including guidelines
				that—
												(i)identify types of
				vessels for which plans are required;
												(ii)establish
				processes for updating and revising the plans; and
												(iii)establish
				criteria for compliance with this subsection.
												(2)RecordsThe
				master of a vessel shall—
											(A)maintain records of
				all ballast operations, for such period of time and including such information
				as the Secretary may specify;
											(B)permit inspection
				of the records by representatives of the Secretary and of the State in which
				the port is located; and
											(C)transmit records
				to the National Ballast Information Clearinghouse established under section
				1102(f).
											(3)Best management
				practices
											(A)In
				generalNot later than 18 months after the date of enactment of
				the Great Lakes Collaboration Implementation
				Act, the Secretary shall issue guidelines on best management
				practices to eliminate or minimize and monitor organism transfer by
				vessels.
											(B)Practices to be
				includedThe best management practices shall include—
												(i)sediment
				management in transoceanic vessels;
												(ii)minimization of
				ballast water uptake in areas in which there is a greater risk of harmful
				organisms entering ballast tanks (such as areas with toxic algal blooms or
				known outbreaks of aquatic invasive species);
												(iii)avoidance of
				unnecessary discharge of ballast water in a port that was taken up in another
				port;
												(iv)to the maximum
				extent practicable, collection and the proper disposal of debris from the
				cleaning of the hull;
												(v)proper use of
				anti-fouling coating; and
												(vi)provision of
				sample access ports in ballast piping for sampling of ballast intake and
				discharge.
												(4)Ballast water
				management
											(A)In
				generalEffective beginning on the date that is 180 days after
				the Secretary promulgates regulations to carry out this section, and except as
				provided in subparagraph (B), each vessel equipped with a ballast water tank
				that enters a United States port shall comply with the regulations relating to
				ballast water management.
											(B)Exceptions
												(i)Vessels
				operating entirely within exclusive economic zoneBefore December
				31, 2013, a vessel equipped with a ballast tank, and any towed vessel or
				structure, that operates entirely within the exclusive economic zone shall not
				be required to comply with the regulations described in subsection
				(b)(2).
												(ii)Vessels
				operating in enclosed aquatic ecosystems
													(I)In
				generalSubject to subclause (II), an existing vessel equipped
				with a ballast tank, and any towed vessel or structure, that operates
				exclusively in the upper 4 Great Lakes (Lake Superior, Lake Michigan, Lake
				Huron, and Lake Erie, and the connecting channels), or in another enclosed
				aquatic ecosystem shall not be required to comply with the regulations
				described in subsection (b)(1).
													(II)Additional
				enclosed aquatic ecosystemsThe Administrator and the Under
				Secretary, in consultation with regional panels of the Task Force, may
				determine additional enclosed aquatic ecosystems in which the potential for
				movement of organisms by natural and anthropogenic means is not significantly
				altered by the movement of the vessels equipped with ballast tanks.
													(b)Invasive species
				management regulations and certification procedures
										(1)RegulationsNot
				later than 18 months after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, the Secretary, with the concurrence of the Administrator and
				in consultation with the Task Force, shall promulgate final regulations
				establishing performance requirements for vessels to reduce or eliminate
				introduction by the vessels of invasive species to waters of the United States,
				including—
											(A)ballast water
				management operations (including relevant contingency procedures in instances
				in which a safety exemption is used pursuant to subsection (h)); and
											(B)management of
				other vessel pathways, including the hull and sea chest of a vessel.
											(2)Ballast water
				exchangeThe regulations promulgated pursuant to paragraph
				(1)—
											(A)shall apply only
				to existing vessels;
											(B)shall expire not
				later than December 31, 2013; and
											(C)shall
				include—
												(i)a
				provision for ballast water exchange that requires—
													(I)at least 1
				empty-and-refill cycle, outside the exclusive economic zone or in an
				alternative exchange area designated by the Secretary, of each ballast tank
				that contains ballast water to be discharged into waters of the United States;
				or
													(II)for a case in
				which the master of a vessel determines that compliance with the requirement
				under subclause (I) is impracticable, a sufficient number of flow-through
				exchanges of ballast water, outside the exclusive economic zone or in an
				alternative exchange area designated by the Secretary, to achieve replacement
				of at least 95 percent of ballast water in ballast tanks of the vessel, as
				determined by a certification dye study conducted or model developed in
				accordance with protocols developed under paragraph (5)(B) and recorded in the
				management plan of a vessel pursuant to subsection (a)(1)(C)(ii)(I); and
													(ii)if a ballast
				water exchange is not undertaken pursuant to subsection (h), a contingency
				procedure that requires the master of a vessel to use the best practicable
				technology or practice to treat ballast discharge.
												(3)Ballast water
				treatment
											(A)In
				generalThe regulations promulgated pursuant to paragraph (1)
				shall require a vessel to which this section applies to conduct ballast water
				treatment in accordance with this paragraph before discharging ballast
				water.
											(B)Performance
				standardsSubject to subparagraph (C)(ii), the regulations shall
				require that ballast water discharged shall—
												(i)contain—
													(I)less than 1 living
				organism per 10 cubic meters that is 50 or more micrometers in minimum
				dimension;
													(II)less than 1
				living organism per 10 milliliters that is—
														(aa)less than 50
				micrometers in minimum dimension; and
														(bb)more than 10
				micrometers in minimum dimension;
														(III)concentrations of
				indicator microbes that are less than—
														(aa)(AA)1 colony-forming unit
				of toxicogenic Vibrio cholera (serotypes O1 and O139) per 100 milliliters;
				or
															(BB)1 colony-forming unit of that microbe per
				gram of wet weight of zoological samples;
															(bb)126
				colony-forming units of escherichia coli per 100 milliliters; and
														(cc)33
				colony-forming units of intestinal enterococci per 100 milliliters; and
														(IV)concentrations of
				such additional indicator microbes as may be specified in regulations
				promulgated by the Secretary, in consultation with the Administrator, that are
				less than the quantities specified in those regulations; or
													(ii)comply with an
				alternative standard that is at least as protective as the standards under
				clause (i), as determined by the Secretary.
												(C)Best performing
				treatment
												(i)In
				generalNot later than December 31, 2012, the Secretary, in
				consultation with the Administrator, based on technology assessments
				implemented before July 31, 2012, shall determine whether technologies exist
				that provide for the achievement of the standards described in subparagraph
				(B).
												(ii)Modification of
				standardsIf the Secretary, in consultation with the
				Administrator, determines under clause (i) that no technology exists that
				provides for the achievement of the standards described in subparagraph (B),
				the Secretary shall modify the standards to require vessels to discharge
				ballast water that has been treated with a treatment system that is among the
				best-performing 25 percent of treatment systems that meet the applicable
				ballast discharge standard of the International Maritime Organization.
												(D)Reception
				facility exception
												(i)In
				generalThe requirements of this paragraph shall not apply to a
				vessel that discharges ballast water into a land-based or water-based facility
				for the reception of ballast water that meets each applicable standard under
				clause (ii).
												(ii)Applicable
				standardsNot later than 1 year after the date of enactment of
				the Great Lakes Collaboration Implementation
				Act, the Administrator and the Secretary shall jointly promulgate
				standards for—
													(I)the reception of
				ballast water in land-based and water-based reception facilities; and
													(II)the disposal or
				treatment of received ballast water in a manner that does not damage the
				environment, human health, property, or resources.
													(4)Review and
				revisionThe Secretary, in concurrence with the Administrator,
				shall review and revise, not less frequently than once every 3 years—
											(A)any determination
				relating to the determination under paragraph (3)(C)(i); and
											(B)any modification
				of a standard under paragraph (3)(C)(ii).
											(5)Certification of
				treatments and practices
											(A)In
				generalNot later than the date on which regulations are
				promulgated pursuant to paragraphs (2) and (3), the Secretary shall, with the
				concurrence of the Administrator, promulgate regulations for—
												(i)the certification
				of treatments or practices the performances of which comply with the
				regulations; and
												(ii)on-going
				enforcement of the effective use of the certified treatments or
				practices.
												(B)Certification of
				ballast water exchange proceduresThe certification of ballast
				water exchange procedures in compliance with the regulations promulgated
				pursuant to paragraph (2) shall be based on a qualified type-approval process,
				including a protocol involving dye studies or models detailing flow dynamics of
				a vessel or class of vessels described in paragraph (2)(A)(ii) for
				demonstrating the number of flow-through exchanges necessary for such a vessel
				to meet the percentage purge requirements associated with the flow-through
				technique for ballast water exchange.
											(C)Certification of
				all other ballast water discharge treatmentsThe certification of
				treatments in compliance with the regulations promulgated pursuant to paragraph
				(1)(B) shall be based on a qualified type-approval process that—
												(i)is
				capable of estimating the extent to which ballast water discharge treated by a
				ballast water treatment system is likely to comply with applicable standards,
				including any restrictions relating to—
													(I)biological,
				chemical, or physical conditions of water taken into ballast; and
													(II)conditions
				encountered during a voyage;
													(ii)is capable of
				determining the extent to which a ballast water treatment method—
													(I)is environmentally
				sound, based on criteria promulgated by the Administrator under paragraph
				(8)(A); and
													(II)is safe for
				vessel and crew;
													(iii)may be used in
				estimating the expected useful life of the ballast water treatment system, as
				determined on the basis of voyage patterns and normal use conditions;
												(iv)includes a
				ship-boarding testing component (and may include a shore-based testing
				component);
												(v)provides for
				appropriate monitoring, as determined by the Administrator;
												(vi)provides for
				revocation by the Administrator of approval pending the results of the
				monitoring; and
												(vii)is
				cost-effective.
												(D)Expiration of
				ballast water exchange optionOn the date of expiration of the
				ballast water exchange option under paragraph (2), the certification process
				shall apply to all methods of ballast water management, treatment, and system
				design.
											(E)Review and
				revisionNot less frequently than once every 3 years, the
				Secretary, in conjunction with the Administrator, shall review and, if
				necessary, revise the certification process pursuant to subsection
				(d)(1).
											(F)Application for
				approval
												(i)In
				generalThe Secretary and the Administrator shall approve an
				application for certification of a ballast water treatment system only if the
				application is in such form and contains such information as the Secretary and
				Administrator may require.
												(ii)Approval and
				disapproval
													(I)In
				generalOn receipt of an application under clause (i)—
														(aa)the
				Administrator shall, not later than 90 days after the date of receipt of the
				application—
															(AA)review the
				application for compliance and consistency with environmental soundness
				criteria promulgated under paragraph (8)(A); and
															(BB)approve those
				ballast water treatment systems that meet those criteria; and
															(bb)the
				Secretary, in consultation with the Task Force, shall, not later than 180 days
				after the date of receipt of the application—
															(AA)determine whether
				the ballast water treatment system covered by the application meets the
				requirements of this subsection, as appropriate;
															(BB)approve or
				disapprove the application; and
															(CC)provide the
				applicant written notice of approval or disapproval.
															(II)LimitationsAn
				application approved under subclause (I) shall—
														(aa)be
				qualified with any limitations relating to voyage pattern, duration, or any
				other characteristic that may affect the effectiveness or environmental
				soundness of the ballast water treatment system covered by the application, as
				determined by the Secretary in consultation with the Administrator;
														(bb)be
				applicable to a specific vessel or group of vessels, as determined by the
				Secretary;
														(cc)be
				valid for the least of—
															(AA)the expected
				useful life of the ballast water treatment system;
															(BB)10 years;
				or
															(CC)such period of
				time for which the Secretary or Administrator (as appropriate) determines that
				(based on available information, including information developed pursuant to
				paragraph (6)(B)(iii)) there exists a serious deficiency in performance or
				environmental soundness of the system relative to anticipated performance or
				environmental soundness; and
															(dd)be
				renewed if—
															(AA)the Secretary
				determines that the ballast water treatment system remains in compliance with
				applicable standards as of the date of application for renewal; or
															(BB)the remaining
				useful life of the vessel is less than 10 years.
															(6)Experimental
				approval for ballast water treatment
											(A)In
				generalThe owner or operator of a vessel may submit to the
				Secretary an application to test or evaluate a promising ballast water
				treatment technology that—
												(i)has the potential
				to achieve the standards required under paragraph (3); and
												(ii)is likely to
				achieve a minimum performance that is the same as or more stringent than a
				standard required under paragraph (3)(C)(ii), as applicable.
												(B)ApprovalThe
				Secretary shall approve an application under subparagraph (A) if—
												(i)the Secretary and
				the Administrator determine that the treatment technologies have the potential
				to achieve the standards required under paragraph (3); and
												(ii)the Administrator
				determines, based on independent and peer-reviewed information provided to the
				Secretary by the owner or operator of the vessel or other applicable parties,
				that the treatment technologies—
													(I)comply with
				environmental requirements (including regulations); and
													(II)have the potential
				to meet environmental soundness criteria established under paragraph
				(8)(A)(i).
													(C)WaiverIf
				the Secretary approves an application under subparagraph (B), the Secretary and
				the Administrator may waive the requirements under subsection (a)(4)(A) with
				respect to the vessel that is subject to the application approved.
											(D)Limitations
												(i)Period of
				testingTesting of the treatment system approved under this
				section may cease prior to the termination of the approval period described in
				clause (ii).
												(ii)Period of
				approvalApproval granted under subparagraph (B) shall be for the
				least of—
													(I)the expected
				useful life of the ballast water treatment system;
													(II)a period of 10 years; or
													(III)a period ending
				on the date that the Secretary and Administrator (as appropriate) determines
				that there exists a serious deficiency in performance or human safety or
				environmental soundness of the system relative to anticipated performance or
				environmental soundness.
													(iii)InformationAs
				a condition of receiving experimental approval for a treatment under
				subparagraph (B), the owner or operator of a vessel shall agree to collect and
				report such information regarding the operational and biological effectiveness
				of the treatment through sampling of the intake and discharge ballast as the
				Secretary may request.
												(iv)RenewalAn
				experimental approval may be renewed in accordance with paragraph
				(5)(F)(ii).
												(7)Incentives for
				use of treatment systems
											(A)In
				generalThe Secretary, the Secretary of Transportation, and the
				Administrator shall assist owners or operators of vessels that seek to obtain
				experimental approval for installation of ballast water treatment systems,
				including through providing guidance on—
												(i)a
				sampling protocol and test program for cost effective treatment
				evaluation;
												(ii)sources of
				sampling equipment and field biological expertise; and
												(iii)examples of
				shipboard evaluation studies.
												(B)Selection of
				technologies and practicesIn selecting technologies and
				practices for shipboard demonstration under section 1104(b), the Secretary of
				the Interior and the Secretary of Commerce shall give priority consideration to
				technologies and practices that have received or are in the process of
				receiving certification under paragraph (5).
											(C)Annual
				summariesThe Secretary shall annually summarize, and make
				available to interested parties, all available information on the performance
				of technologies proposed for ballast treatment to facilitate the application
				process for experimental approval for ballast water treatment under paragraph
				(6).
											(8)Environmental
				soundness criteria for ballast treatments
											(A)In
				generalThe Administrator shall include in criteria promulgated
				under section 1202(k)(1)(A) specific criteria—
												(i)to
				ensure environmental soundness of ballast treatment systems; and
												(ii)to grant
				environmental soundness exceptions under subparagraph (B).
												(B)Exceptions
												(i)In
				generalIn reviewing applications under paragraph
				(5)(F)(ii)(I)(aa) in an emergency situation to achieve reductions in
				significant and acute risk of transfers of invasive species by vessels, the
				Secretary and the Administrator may jointly determine to make an exception to
				criteria described in subparagraph (A)(i).
												(ii)Qualification
				of approvalsTo be eligible for an exception under clause (i), an
				approval under paragraph (5)(F)(ii)(I)(aa) shall be qualified under paragraph
				(5)(F)(ii)(II).
												(c)Great Lakes
				Program
										(1)Regulations
											(A)In
				generalUntil such time as regulations are promulgated to
				implement the amendments made by the Great
				Lakes Collaboration Implementation Act, regulations promulgated
				to carry out this Act shall remain in effect until revised or replaced pursuant
				to the Great Lakes Collaboration
				Implementation Act.
											(B)No ballast on
				boardNot later than 180 days after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, the Secretary shall promulgate regulations to minimize the
				discharge of invasive species from ships that claim no ballast on board, or
				that claim to be carrying only unpumpable quantities of ballast, including, at
				a minimum, a requirement that—
												(i)such a ship shall
				conduct saltwater flushing of ballast water tanks—
													(I)outside the
				exclusive economic zone; or
													(II)at a designated
				alternative exchange site; and
													(ii)before being
				allowed entry beyond the St. Lawrence Seaway, the master of such a ship shall
				certify that the ship has complied with each applicable requirement under this
				subsection.
												(C)Early
				technology
												(i)In
				generalNot later than 180 days after the date of enactment of
				the Great Lakes Collaboration Implementation
				Act, the Secretary shall promulgate regulations allowing ships
				entering the Great Lakes to use a ballast water treatment technology that is as
				effective as ballast water exchange, as determined by the Secretary.
												(ii)RequirementThe
				regulations under clause (i) shall include a provision that a ballast water
				treatment technology used for purposes of complying with the regulations shall
				be permitted for the shorter of—
													(I)the 10-year period
				beginning on the date of initial use of the technology; and
													(II)the life of the
				ship on which the technology is used.
													(iii)Treatment
				equivalency to ballast water exchangeFor purposes of the
				regulations under clause (i), the discharge standard of the International
				Maritime Organization shall be considered to be as effective as ballast water
				exchange.
												(2)Relationship to
				other programsOn implementation of a national mandatory ballast
				management program that is at least as comprehensive as the Great Lakes program
				(as determined by the Secretary, in consultation with the Governors of Great
				Lakes States)—
											(A)the program
				regulating vessels and ballast water in Great Lakes under this section shall
				terminate; and
											(B)the national
				program shall apply to such vessels and ballast water.
											(3)Review and
				revision
											(A)In
				generalNot later than the date that is 18 months after the date
				of enactment of the Great Lakes Collaboration
				Implementation Act, the Secretary shall—
												(i)review and revise
				regulations promulgated under this section to ensure the regulations provide
				the maximum practicable protection of the Great Lakes ecosystem from
				introduction by vessels (including vessels in the unballasted condition) of
				aquatic invasive species; and
												(ii)promulgate the
				revised regulations.
												(B)ContentsThe
				revised regulations shall include, at a minimum, requirements under subsections
				(a) and (b) (as amended by that Act).
											(d)Periodic review
				and revision of regulations
										(1)In
				generalNot later than 3 years after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, and not less often than every 3 years thereafter, the
				Secretary shall (with the concurrence of the Administrator, based on
				recommendations of the Task Force, and information collected and analyzed under
				this title and in accordance with criteria developed by the Task Force under
				paragraph (3))—
											(A)assess the
				compliance by vessels with regulations promulgated under this section;
											(B)assess the
				effectiveness of the regulations referred to in subparagraph (A) in reducing
				the introduction and spread of aquatic invasive species by vessels; and
											(C)as necessary, on
				the basis of the best scientific information available—
												(i)revise the
				regulations referred to in subparagraph (A); and
												(ii)promulgate
				additional regulations.
												(2)Special review
				and revisionNot later than 90 days after the date on which the
				Task Force makes a request to the Secretary for a special review and revision
				of the Program, the Secretary shall (with the concurrence of the
				Administrator)—
											(A)conduct a special
				review of regulations in accordance with paragraph (1); and
											(B)as necessary, in
				the same manner as provided under paragraph (1)(C)—
												(i)revise those
				guidelines; or
												(ii)promulgate
				additional regulations.
												(3)Criteria for
				effectivenessNot later than 1 year after the date of enactment
				of the Great Lakes Collaboration
				Implementation Act, and every 3 years thereafter, the Task Force
				shall submit to the Secretary criteria for determining the adequacy and
				effectiveness of all regulations promulgated under this section.
										(e)Sanctions
										(1)Civil
				penalties
											(A)In
				generalAny person that violates a regulation promulgated under
				this section shall be liable for a civil penalty in an amount not to exceed
				$50,000.
											(B)Separate
				violationsEach day of a continuing violation constitutes a
				separate violation.
											(C)Liability of
				vesselsA vessel operated in violation of a regulation
				promulgated under this Act shall be liable in rem for any civil penalty
				assessed under this subsection for that violation.
											(2)Criminal
				penaltiesAny person that knowingly violates the regulations
				promulgated under subsection (b) is guilty of a class C felony.
										(3)Revocation of
				clearanceOn request of the Secretary, the Secretary of the
				Treasury shall withhold or revoke the clearance of a vessel required by section
				4197 of the Revised Statutes (46 U.S.C. App. 91), if the owner or operator of
				that vessel is in violation of the regulations promulgated under subsection
				(b).
										(4)Exception to
				sanctionsThis subsection does not apply to a failure to exchange
				ballast water if—
											(A)the master of a
				vessel, acting in good faith, decides that the exchange of ballast water will
				threaten the safety or stability of the vessel or the crew or passengers of the
				vessel; and
											(B)the vessel
				complies with—
												(i)recordkeeping
				requirements of this Act;
												(ii)contingency
				requirements of section 1211; and
												(iii)reporting
				requirements of this Act.
												(f)Coordination
				with other agenciesThe Secretary is encouraged to use (with
				consent) the expertise, facilities, members, or personnel of, appropriate
				Federal and State agencies and organizations that have routine contact with
				vessels, as determined by the Secretary.
									(g)Consultation
				with Canada, Mexico, and other foreign governmentsIn developing
				the guidelines issued and regulations promulgated under this section, the
				Secretary is encouraged to consult with the Government of Canada, the
				Government of Mexico, and any other government of a foreign country that the
				Secretary, in consultation with the Task Force, determines to be necessary to
				develop and implement an effective international program for preventing the
				unintentional introduction and spread of nonindigenous species.
									(h)Safety
				exemption
										(1)Master
				discretionThe Master of a vessel is not required to conduct a
				ballast water exchange if the Master determines that the exchange would
				threaten the safety or stability of the vessel, or the crew or passengers of
				the vessel, because of adverse weather, vessel architectural design, equipment
				failure, or any other extraordinary conditions.
										(2)Other
				requirementsA vessel that does not exchange ballast water on the
				high seas under paragraph (1) shall not discharge ballast water in any harbor,
				except in accordance with a contingency strategy approved by the Secretary (and
				included in the invasive species management plan of the vessel) to reduce the
				risk of organism transfer by the discharge (using the best practicable
				technology and practices pursuant to regulations promulgated under subsection
				(b)(1)).
										(i)Non-discriminationThe
				Secretary shall ensure that vessels registered outside of the United States do
				not receive more favorable treatment than vessels registered in the United
				States in any case in which the Secretary performs studies, reviews compliance,
				determines effectiveness, establishes requirements, or performs any other
				responsibilities under this Act.
									(j)Effect on other
				lawNothing in this section or any regulation promulgated under
				this section supersedes or otherwise affects any requirement or prohibition
				relating to the discharge of ballast water under the
				Federal Water Pollution Control Act
				(33 U.S.C. 1251 et
				seq.).
									.
						(b)Conforming
			 amendments
							(1)Section 1102(c)(1)
			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16
			 U.S.C. 4712(c)(1)) is amended by striking issued under section
			 1101(b) and inserting promulgated under section
			 1101(e).
							(2)Section
			 1102(f)(1)(B) of the Nonindigenous Aquatic Nuisance Prevention and Control Act
			 of 1990 (16 U.S.C. 4712(f)(1)(B)) is amended by striking guidelines
			 issued pursuant to section 1101(c) and inserting regulations
			 promulgated under section 1101(e).
							102.Armed Services
			 whole vessel management programSection 1103 of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4713) is amended—
						(1)by
			 striking the section heading and inserting the following:
							
								1103.Armed Services
				whole vessel management
				Program
								;
						and
						(2)in subsection
			 (a)—
							(A)by striking
			 Subject to and inserting the following:
								
									(1)Ballast
				waterSubject to
									;
				and
							(B)by adding at the
			 end the following:
								
									(2)Towed vessel
				management Program
										(A)In
				generalSubject to operational conditions, the Secretary of
				Defense, in consultation with the Secretary and the Task Force, shall implement
				a towed vessel management program for Department of Defense vessels to minimize
				the risk of introductions of aquatic invasive species through hull and
				associated hull aperture transfers by towed vessels.
										(B)Current ballast
				ProgramExcept as provided in subparagraph (A), this Act does not
				affect the ballast program for Department of Defense vessels in effect on the
				date of enactment of the Great Lakes
				Collaboration Implementation Act.
										(3)ReportsNot
				later than 3 years after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, and every 3 years thereafter, the Secretary of Defense shall
				submit to Congress a report that includes a summary and analysis of the program
				carried out under this
				section.
									.
							2Prevention of the
			 introduction of aquatic invasive species by other pathways
					106.Priority pathway
			 management programSubtitle C
			 of title I of the Nonindigenous Aquatic Nuisance Prevention and Control Act of
			 1990 (16 U.S.C. 4721 et seq.) is amended by adding at the end the
			 following:
						
							1210.Priority
				pathway management program
								(a)Identification
				of high priority pathwaysNot later than 2 years after the date
				of enactment of the Great Lakes Collaboration
				Implementation Act, and every 3 years thereafter, the Task Force,
				in coordination with the Invasive Species Council and in consultation with
				representatives of States, industry, and other interested parties, shall, based
				on pathway surveys and other available research relating to the rates of
				introductions in waters of the United States—
									(1)identify those
				pathways that pose the highest risk for introductions of invasive species, both
				nationally and on a region-by-region basis unless further managed;
									(2)develop
				recommendations for management strategies for those high-risk pathways;
									(3)include in the
				report to the Congress required under section 1201(f)(2)(B) a description of
				the identifications, strategies, and recommendations; and
									(4)identify aquatic
				invasive species not yet introduced into waters of the United States that are
				likely to be introduced into waters of the United States unless preventative
				measures are taken.
									(b)Management of
				high priority pathwaysNot later than 3 years after the date of
				enactment of the Great Lakes Collaboration
				Implementation Act, the Task Force or agencies of jurisdiction
				shall, to the maximum extent practicable, implement the strategies described in
				subsection
				(a)(2).
								.
					107.Screening
			 process for planned importations of live aquatic organismsSubtitle B of title I of the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) is
			 amended by adding at the end the following:
						
							1105.Screening
				process for planned importations of live aquatic organisms
								(a)In
				generalNot later than 3 years after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, no live aquatic organism of a species not in trade shall be
				imported into the United States without screening and approval in accordance
				with subsections (c) and (d).
								(b)Guidelines
									(1)In
				generalNot later than 30 months after the date of enactment of
				the Great Lakes Collaboration Implementation
				Act, in consultation with regional panels convened under section
				1203, States, tribes, and other stakeholders, the Invasive Species Council (in
				conjunction with the Task Force) shall issue guidelines for screening proposed
				planned importations of live aquatic organisms into the United States, that
				include—
										(A)guidelines for
				minimum information requirements for determinations under subsection (c);
				and
										(B)guidelines for a
				simplified notification procedure for any additional shipments of organisms
				that may occur after completion of an initial screening process and
				determination under subsection (c).
										(2)PurposeThe
				purpose of the screening process shall be to prevent the introduction or
				establishment of aquatic invasive species in waters of the United States and
				contiguous waters of Canada and Mexico.
									(3)FactorsIn
				developing guidelines under this subsection and reviewing and revising the
				guidelines under subsection (j), the Invasive Species Council and the Task
				Force shall consider—
										(A)the likelihood of
				the spread of species by human or natural means;
										(B)species that may
				occur in association with the species planned for importation, including
				pathogens, parasites, and free-living organisms; and
										(C)regional
				differences in probability of invasion and associated impacts.
										(c)CategoriesThe
				screening process conducted pursuant to subsection (d) shall require the
				identification, to the maximum extent practicable, to the species level or, at
				least, to the genus level, of live aquatic organisms proposed for importation
				and shall list—
									(1)species with high
				or moderate probability of undesirable impacts to areas within the boundaries
				of the United States and contiguous areas of neighboring countries, to which
				the species is likely to spread; and
									(2)species on which
				there is insufficient information to determine the risk category based on
				guidelines issued pursuant to subsection (b)(1)(B).
									(d)Evaluation
									(1)In
				generalNot later than 180 days after the date of promulgation of
				guidelines under subsection (b), in consultation with regional panels convened
				under section 1203, States, tribes, and other stakeholders, a Federal agency
				with authority over an importation into the United States of a live organism of
				a species not in trade shall screen the species in accordance with guidelines
				promulgated under subsection (b).
									(2)Delegation and
				authorityIf no agency has authority described in paragraph (1)
				or an agency delegates the screening to the Director under subsection
				(h)—
										(A)the Director shall
				screen the organisms in accordance with subsections (a) and (b); and
										(B)the Director may
				prohibit the importation of an organism of a species not in trade if the
				Director determines, based on evaluations consistent with the screening
				requirements promulgated under subsection (f), that the species has a high or
				moderate probability of undesirable impacts on areas within the boundaries of
				the United States and contiguous areas of neighboring countries to which the
				species may spread.
										(3)Multiple
				jurisdictionIf more than 1 agency has jurisdiction over the
				importation of a live organism, the agencies shall conduct only 1 screening
				process as determined by a memorandum of understanding consistent with
				subsection (f), except that the Secretary of Agriculture, shall conduct
				screening of organisms imported to be cultured.
									(e)RequirementsA
				Federal agency of jurisdiction, or the Director, shall—
									(1)restrict or
				prohibit the importation into the United States from outside the United States
				of any species that is described in subsection (c)(1);
									(2)prohibit the
				importation of any species described in subsection (c)(2), unless the
				importation is for the sole purpose of research that is conducted in accordance
				with section 1202(f)(2); and
									(3)make a
				determination under this subsection not later than 60 days after receiving a
				request for permission to import a live aquatic species.
									(f)Memorandum of
				Understanding
									(1)In
				generalThe Director of the United States Fish and Wildlife
				Service shall enter into a memorandum of understanding with the heads of the
				agencies of jurisdiction regarding the screening requirements contained in this
				section.
									(2)ContentsThe
				memorandum of understanding shall contain, at a minimum—
										(A)a description of
				the relationship between and responsibilities of the agencies of jurisdiction,
				including a process designating a lead agency in cases in which multiple
				agencies may have jurisdiction over the screening of an aquatic species;
										(B)the process by
				which the Director will delegate screening duties to and receive delegation
				from other agencies of jurisdiction; and
										(C)the process by
				which agencies of jurisdiction will coordinate and share information required
				for the screening process.
										(g)Delegation to
				DirectorAny agency with authority over the planned importation
				of a live aquatic organism may delegate to the Director the screening process
				carried out under this section.
								(h)Catalog of
				species in tradeNot later than 1 year after the date of
				enactment of the Great Lakes Collaboration
				Implementation Act, the Director of the United States Geological
				Survey and the Director of the Smithsonian Environmental Research Center, in
				cooperation with agencies with jurisdiction over planned importations of live
				organisms, shall—
									(1)develop and update
				as necessary a catalog of species in trade; and
									(2)include the list
				in the information provided to the public pursuant to section 1102(f).
									(i)Review and
				revision
									(1)In
				generalAt least once every 3 years, the Council, in conjunction
				with the Task Force, shall use research on early detection and monitoring under
				section 1106, among other information sources, to review and revise the
				screening, guidelines, and process carried out under this section.
									(2)ReportThe
				Invasive Species Council shall include in its report to Congress required
				pursuant to section 1201(f)(2)(B)—
										(A)an evaluation of
				the effectiveness of the screening processes carried out under this
				section;
										(B)an evaluation of
				the consistency of the application of the screening by agencies; and
										(C)recommendations
				for revisions of the processes.
										(j)ProhibitionsIt
				shall be unlawful for any person subject to the jurisdiction of the United
				States to import an organism of a species described under subsection (c) or (d)
				or in violation of regulations promulgated under this section.
								(k)Penalties
									(1)Civil
				penaltiesAny person who violates subsection (j) shall be liable
				for a civil penalty in an amount not to exceed $50,000.
									(2)Criminal
				penaltiesAny person who knowingly violates subsection (j) is
				guilty of a class C felony.
									(l)FeesThe
				head of any agency that has jurisdiction over a planned importation of a
				species subject to screening under this Act may increase the amount of any
				appropriate fee that is charged under an authority of law to offset the cost of
				any screening process carried out under this section.
								(m)InformationA
				Federal agency conducting a screening process under this section shall make the
				results of the process available to the public (including international
				organizations).
								(n)RegulationsThe
				Director may issue regulations to implement this section.
								(o)Applicability:
				effect on other lawsNothing in this section shall be construed
				as repealing, superseding, or modifying any provision of Federal or state
				law.
								.
					3Early Detection;
			 Rapid Response; Control and Outreach
					111.Early
			 detectionSubtitle B of title
			 I of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16
			 U.S.C. 4711 et seq.) (as amended by section 107) is amended by adding at the
			 end the following:
						
							1106.Early
				detection and monitoring
								(a)Early
				detection
									(1)In
				generalNot later than 18 months after the date of enactment of
				the Great Lakes Collaboration Implementation
				Act, in conjunction with the Council, the Task Force shall
				develop and promulgate a set of sampling protocols, a geographic plan, and
				budget to support a national system of ecological surveys to rapidly detect
				recently established aquatic invasive species in waters of the United
				States.
									(2)ContentsThe
				protocols, plan, and budget shall, at a minimum—
										(A)address a
				diversity of aquatic ecosystems of the United States (including inland and
				coastal waters);
										(B)encourage State,
				local, port, and tribal participation in monitoring;
										(C)balance scientific
				rigor with practicability, timeliness, and breadth of sampling activity;
										(D)consider the
				pathways and/or organisms identified under section 1210;
										(E)include a capacity
				to evaluate the impacts of permitted importations screened by the processes
				established under section 1105; and
										(F)include clear
				lines of communication with appropriate Federal, State, and regional rapid
				response authorities.
										(3)ImplementationNot
				later than 3 years after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, the Director of the United States Fish and Wildlife Service,
				the Administrator of the National Oceanic and Atmospheric Administration, and
				the Administrator (in consultation with the Invasive Species Council and in
				coordination with other agencies) shall implement a national system of
				ecological surveys that is—
										(A)carried out in
				cooperation with State, local, port, tribal authorities, and other non-Federal
				entities (such as colleges and universities); and
										(B)based on the
				protocols, plan, and budget published under subsection (a)(1) and any public
				comment.
										.
					112.Rapid
			 responseSubtitle C of title I
			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16
			 U.S.C. 4721 et seq.) is further amended by adding at the end the
			 following:
						
							1211.Rapid
				response
								(a)State Rapid
				Response Contingency Strategies
									(1)Emergency funds
				for rapid responseA State that has in effect a rapid response
				contingency strategy for invasive species in the State, including rapid
				assessment capabilities, that is approved under paragraph (2) shall be eligible
				to receive emergency funding to remain available until expended to implement
				rapid response measures for aquatic invasive species under the strategy,
				subject to renewal, as determined by the Secretary of the Interior and the
				Secretary in accordance with paragraph (2).
									(2)Approval of Rapid
				Response Contingency StrategiesThe Task Force, in consultation
				with the Invasive Species Council, shall approve a State rapid response
				contingency strategy described in paragraph (1) if the strategy—
										(A)identifies all key
				governmental and nongovernmental partners to be involved in carrying out the
				strategy;
										(B)clearly designates
				the authorities and responsibilities of each partner, including the authority
				of any State or government of an Indian tribe to distribute emergency
				funds;
										(C)specifies criteria
				for rapid response measures, including a diagnostic system that—
											(i)distinguishes
				cases in which rapid response has a likelihood of success and cases in which
				rapid response has no likelihood of success;
											(ii)distinguishes
				rapid response measures from ongoing management and control of established
				populations of aquatic invasive species; and
											(iii)distinguishes
				instances in which the rate and probability of organism dispersal is
				significantly altered by vessel movements;
											(D)includes an early
				detection strategy that supports or complements the early detection and
				monitoring system developed under section 1106;
										(E)provides for a
				monitoring capability to assess—
											(i)the
				extent of infestations; and
											(ii)the effectiveness
				of rapid response efforts;
											(F)to the maximum
				extent practicable, is integrated into the State aquatic invasive species
				management plan approved under section 1204;
										(G)to the maximum
				extent possible, does not use rapid response tools that do not meet
				environmental criteria developed under subsection (e)(4);
										(H)includes a public
				education and outreach component directed at—
											(i)potential pathways
				for spread of aquatic invasive species; and
											(ii)persons involved
				in industries and recreational activities associated with those pathways;
				and
												(I)to the extent that the strategy
				involves vessels, conforms with guidelines issued by the Secretary under
				subsection (c)(2).
												(b)Regional Rapid
				Response Contingency StrategiesThe Task Force, with the
				concurrence of the Invasive Species Council and in consultation with the
				regional panels of the Task Force established under section 1203, shall
				encourage the development of regional rapid response contingency strategies
				that—
									(1)provide a
				consistent and coordinated approach to rapid response; and
									(2)are approved
				by—
										(A)the Secretary;
				and
										(B)the Governors and
				Indian tribes having jurisdiction over areas within a region.
										(c)Model Rapid
				Response Contingency StrategiesNot later than 18 months after
				the date of enactment of the Great Lakes
				Collaboration Implementation Act—
									(1)the Task Force,
				with the concurrence of the Invasive Species Council and the regional panels of
				the Task Force established under section 1203, shall develop—
										(A)a model State rapid
				response contingency strategy for aquatic invasive species, including rapid
				assessment capability, that includes, to the maximum extent practicable, the
				components listed under subparagraphs (A) through (H) of subsection (a)(2);
				and
										(B)a model regional
				rapid response contingency strategy for aquatic invasive species; and
										(2)the Secretary, in
				concurrence with the Task Force and the regional panels, shall issue guidelines
				that describe vessel-related requirements that may be used in a rapid response
				contingency strategy, including specific requirements for strategy approved
				under this section.
									(d)Cost
				sharing
									(1)State Rapid
				Response Contingency StrategiesThe Federal share of the cost of
				activities carried out under a State rapid response contingency strategy
				approved under subsection (a) shall be not less than 50 percent.
									(2)Regional Rapid
				Response Contingency StrategiesThe Federal share of the cost of
				activities carried out under a regional rapid response contingency strategy
				approved under subsection (b) shall be not less than 75 percent.
									(3)In-kind
				contributionsStates or regions that receive Federal funds for
				rapid response activities may provide matching funds in the form of in-kind
				contributions.
									(e)Federal rapid
				response teams
									(1)Establishment of
				teamsNot later than 1 year after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, the Invasive Species Council, in coordination with the Task
				Force and the heads of appropriate Federal agencies, shall establish a Federal
				rapid response team for each of the 10 Federal regions that comprise the
				Standard Federal Regional Boundary System.
									(2)Duties of
				teamsEach Federal rapid response team shall, at a
				minimum—
										(A)implement rapid
				eradication or control responses for newly detected aquatic invasive species on
				Federal and tribal land;
										(B)carry out, or
				assist in carrying out, rapid responses for newly detected aquatic invasive
				species on non-Federal land at the request of a State, Indian tribe, or group
				of States or Indian tribes;
										(C)provide training
				and expertise for State, tribal, or regional rapid responders;
										(D)provide central
				sources of information for rapid responders;
										(E)maintain a list of
				researchers and rapid response volunteers; and
										(F)in carrying out
				any rapid response activity with respect to an aquatic noxious weed listed
				under section 412(f) of the Plant Protection Act (7 U.S.C. 7712(f)), include
				representatives of the Animal and Plant Health Inspection Service.
										(3)Criteria for
				identifying cases of rapid response warranting Federal
				assistanceNot later than 1 year after the date of enactment of
				the Great Lakes Collaboration Implementation
				Act, the Task Force, with the concurrence of the Invasive Species
				Council, shall develop criteria to identify cases of rapid response warranting
				Federal assistance under this subsection, including criteria relating to, at a
				minimum—
										(A)the extent to
				which infestations of aquatic invasive species may be managed successfully by
				rapid response;
										(B)the extent to
				which rapid response efforts may differ from ongoing management and control;
				and
										(C)the extent to
				which infestations of nonindigenous aquatic invasive species are considered to
				be an acute or chronic threat to—
											(i)biodiversity of
				native fish and wildlife;
											(ii)habitats of
				native fish and wildlife; or
											(iii)human
				health.
											(4)Environmental
				criteriaNot later than 1 year after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, the Administrator, in consultation with the Invasive Species
				Council, the Secretary of Transportation, the Task Force (including regional
				panels of the Task Force established under section 1203), the Director, and the
				Director of the National Marine Fisheries Service, shall develop environmental
				criteria to minimize nontarget environmental impacts of rapid responses carried
				out pursuant to this
				section.
									.
					113.Environmental
			 soundnessSection 1202(k) of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16
			 U.S.C. 4722) is amended to read as follows:
						
							(k)Improvement of
				treatment methods for aquatic Invasive Species
								(1)Criteria to
				evaluate environmental soundness of treatment methods
									(A)In
				generalNot later than 1 year after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, the Administrator, in consultation and cooperation with the
				Secretary, the Invasive Species Council, and the Task Force (including any
				regional panels of the Task Force) shall promulgate criteria to evaluate the
				treatment methods described in subparagraph (B) for the purpose of ensuring
				that the treatment methods pose no significant threat of adverse effect on
				human health, public safety, or the environment (including air quality and the
				aquatic environment) that is acute, chronic, cumulative, or collective.
									(B)Treatment
				methodsThe treatment methods referred to in subparagraph (A) are
				all mechanical, physical, chemical, biological, and other treatment methods
				used in bodies of water of the United States (regardless of whether the bodies
				of water are navigable and regardless of the origin of the waters), to prevent,
				treat, or respond to the introduction of aquatic invasive species.
									(C)ConsultationIn
				carrying out subparagraph (A), the Administrator shall consult with—
										(i)the Secretary of
				Transportation;
										(ii)the Task Force
				(including the regional panels of the Task Force established under section
				1203);
										(iii)the
				Director;
										(iv)the Assistant
				Secretary;
										(v)the Director of
				the National Marine Fisheries Service; and
										(vi)relevant State
				agencies.
										(2)Publication of
				information on environmentally sound treatment methodsThe
				Administrator, in consultation with the Invasive Species Council, shall publish
				(not later than 1 year after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act) and update annually—
									(A)a list of
				environmentally sound treatment methods that may apply to a potential aquatic
				invasive species response effort;
									(B)accompanying
				research that supports the environmental soundness of each approved treatment
				method; and
									(C)explicit
				guidelines under which each treatment method can be used in an environmentally
				sound manner.
									(3)ReportsThe
				Invasive Species Council and Task Force shall include the information described
				in paragraph (2) in the reports submitted under section
				1201(f)(2)(B).
								.
					114.Information,
			 education, and outreachSection 1202(h) of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(h)) is
			 amended—
						(1)by striking
			 (h) Education.—The Task Force and inserting the
			 following:
							
								(h)Information,
				education, and outreach
									(1)In
				generalThe Task Force
									;
				and
						(2)by adding at the
			 end the following:
							
								(2)Activities
									(A)In
				generalThe programs carried out under paragraph (1) shall
				include the activities described in this paragraph.
									(B)Public
				outreach
										(i)Public
				warningsNot later than 180 days after the date of enactment of
				the Great Lakes Collaboration Implementation
				Act, each Federal officer of an agency that provides Federal
				funds to States for building or maintaining public access points to United
				States water bodies shall amend the guidelines of the agency, in consultation
				with relevant State agencies, to encourage the posting of regionally specific
				public warnings or other suitable informational and educational materials at
				the access points regarding—
											(I)the danger of
				spread of aquatic invasive species through the transport of recreational
				watercraft; and
											(II)methods for
				removing organisms prior to transporting a watercraft.
											(ii)Cleaning of
				watercraft at marinasNot later than 1 year after the date of
				enactment of the Great Lakes Collaboration
				Implementation Act, the Under Secretary and the Director (in
				cooperation with the Task Force and in consultation with the States, relevant
				industry groups, and Indian tribes) shall develop an education, outreach, and
				training program directed toward marinas and marina operators regarding—
											(I)checking
				watercraft for live organisms;
											(II)removing live
				organisms from the watercraft before the watercraft are commercially or
				recreationally trailered;
											(III)encouraging
				regular hull cleaning and maintenance, avoiding in-water hull cleaning;
				and
											(IV)other activities,
				as identified by the Secretary.
											(iii)Proper
				disposal of nonindigenous live aquatic organisms in tradeThe
				Task Force shall—
											(I)not later than 1
				year after the date of enactment of the Great
				Lakes Collaboration Implementation Act, develop (in consultation
				with industry and other affected parties) issue guidelines for proper disposal
				of live nonindigenous aquatic organisms in trade; and
											(II)use the
				guidelines in appropriate public information and outreach efforts.
											(C)100th meridian
				program
										(i)In
				generalNot later than 1 year after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, the Task Force shall expand the information and education
				program directed at recreational boaters in States from which watercraft are
				transported westward across the 100th meridian.
										(ii)ActivitiesIn
				carrying out the program, the task force shall—
											(I)survey owners of
				watercraft transported westward across the 100th meridian to determine the
				States of origin of most such owners;
											(II)provide
				information directly to watercraft owners concerning the importance of cleaning
				watercraft carrying live organisms before transporting the watercraft;
				and
											(III)support education
				and information programs of the States of origin to ensure that the State
				programs address westward spread.
											(D)Information and
				education program by National Park ServiceThe Secretary of the
				Interior, acting through the Director of the National Park Service, shall
				develop a program to provide public outreach and other educational activities
				to prevent the spread of aquatic invasive species by recreational watercraft in
				parkland or through events sponsored by the National Park Service.
									(3)Outreach to
				industryThe Task Force, in conjunction with the Invasive Species
				Council, shall carry out activities to inform and promote voluntary cooperation
				and regulatory compliance by members of the national and international
				maritime, horticultural, aquarium, aquaculture, and pet trade industries with
				screening, monitoring, and control of the transportation of aquatic invasive
				species.
								(4)Public access to
				monitoring informationThe Task Force, the Invasive Species
				Council, and other relevant agencies, shall maintain information on the
				Internet regarding—
									(A)the best
				approaches for the public and private interests to use in assisting with
				national early detection and monitoring of aquatic invasive species in waters
				of the United States;
									(B)contact locations
				for joining a national network of monitoring stations;
									(C)approved State
				Management Plans under section 1204(a) and Rapid Response Contingency
				Strategies under sections 1211(a)(2) and 1211(c); and
									(D)the list of
				potential invaders under section
				1201(a)(4).
									.
						4Coordination
					116.Program
			 coordination
						(a)Membership of
			 Task ForceSection 1201(b) of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4721) is amended—
							(1)in paragraph (6)
			 by striking and at the end;
							(2)by redesignating
			 paragraph (7) as paragraph (12); and
							(3)by inserting after
			 paragraph (6) the following:
								
									(7)the Director of the
				United States Geological Survey;
									(8)the Director of
				the Smithsonian Environmental Research Center;
									(9)the Secretary of
				State;
									(10)the Secretary of
				Transportation;
									(11)the Secretary of
				Homeland Security;
				and
									.
							(b)Coordination
			 with Invasive Species CouncilSection 1201(f) of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4721(f)) is amended—
							(1)by striking
			 Each Task Force member and inserting the following:
								
									(1)In
				generalEach member of the Task
				Force
									;
				and
							(2)by adding at the
			 end the following:
								
									(2)Invasive Species
				CouncilThe Invasive Species Council shall—
										(A)coordinate and
				cooperate with the Task Force in carrying out the duties of the Invasive
				Species Council relating to aquatic invasive species;
										(B)not later than 2
				years after the date of enactment of the Great Lakes Collaboration Implementation
				Act, and every 3 years thereafter, submit to Congress a report
				that summarizes the status of the conduct of activities authorized by and
				required under this Act; and
										(C)establish any
				regional panels or task forces in coordination with the regional panels of the
				Task Force convened under section
				1203.
										.
							(c)Coordination
			 with other programsSection 1202(c) of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(c)) is amended by
			 adding at the end the following:
							
								(3)Recommendations
				for lists
									(A)In
				generalThe Task Force shall annually recommend to Federal
				agencies of jurisdiction such additions of aquatic invasive species as the Task
				Force determines to be appropriate for inclusion on—
										(i)any list of
				species of wildlife under the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et
				seq.) (including regulations under such Act); or
										(ii)any list of
				noxious weeds under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including
				regulations promulgated under that Act contained in part 360 of title 7, Code
				of Federal Regulations (or any successor regulations)).
										(B)ProcessThe
				Task Force may use the screening process developed pursuant to section 1105 to
				identify species pursuant to subparagraph
				(A).
									.
						(d)Regional
			 coordinationSection 1203 of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4723) is amended by adding at the
			 end the following:
							
								(d)Annual
				interregional meetingThe Task Force shall annually convene all
				regional panels established pursuant to this Act for the purpose of information
				transfer between and among panels, and between the panels and the Task Force,
				regarding aquatic invasive species management.
								(e)OrganizationsAn
				interstate organization that has a Federal charter authorized by law,
				interstate agreement, or Executive order for purposes of fisheries or natural
				resource management may receive funds under this Act to implement activities
				authorized under this
				Act.
								.
						(e)State aquatic
			 Invasive Species management plansSection 1204(a) of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4724(a)) is amended—
							(1)in paragraph
			 (2)(A) by inserting before the semicolon at the end the
			 following:
								
									, including, in accordance with
			 guidelines issued by the Task Force under paragraph
			 (5)—(A)rapid response
				contingency strategies under section 1211;
									(B)early detection
				strategies under section 1211(a)(2)(D);
									(C)aquatic plant
				control programs pursuant to other law; and
									(D)screening of
				planned introductions pursuant to section
				1105;
									.
							(2)in
			 paragraph (2)(D) by inserting include after (D);
			 and
							(3)by adding at the
			 end the following:
								
									(5)Guidelines
										(A)In
				generalNot later than 1 year after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, the Task Force shall publish in the Federal Register
				guidelines for the development of plans under this subsection, including
				guidelines for reporting progress in implementing the plans, to encourage
				consistency in implementation of and reporting under those plans.
										(B)GuidelinesThe
				guidelines published under subparagraph (A) shall include, for the purpose of
				paragraph (2)(A), guidelines concerning—
											(i)rapid response
				contingency strategies under section 1211;
											(ii)early detection
				and monitoring strategies under section 1211(a)(2)(D);
											(iii)aquatic plant
				control programs;
											(iv)screening of
				planned introductions pursuant to and consistent with section 1105; and
											(v)the review and
				revision of requirements of this subsection and the reapproval process under
				this subsection.
											(6)Relationship to
				other plans
										(A)In
				generalA plan approved under paragraph (4) shall be deemed to
				meet any State planning requirement of the program established under section
				104 of the River and Harbor Act of 1958 (33 U.S.C. 610) for a plan to control
				noxious aquatic plant growths.
										(B)EnforcementFunds
				provided to States for implementation of plans pursuant to section 1204 may be
				used by States to enforce requirements relating to aquatic invasive species
				under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including regulations
				promulgated under that Act contained in part 360 of title 7, Code of Federal
				Regulations (or any successor regulations)).
										(7)Review and
				revision
										(A)In
				generalEach State shall periodically review and, as necessary
				and subject to subparagraph (B), revise the management plan of the State in
				accordance with guidelines of the Task Force under paragraph (5).
										(B)Update of
				existing plansA State plan approved under the section before the
				date of the enactment of the National Aquatic Species Act of 2006 shall be
				revised by the State under guidelines issued by the Director to conform to the
				guidelines published under paragraph (5), but shall be treated as a plan
				approved under this subsection for purposes of grants under this
				section.
										(8)Other State
				Management PlansIn addition to the management plans required
				under this subsection, the Director shall encourage each State to develop and
				implement new, and expand existing, State management plans to improve State
				actions to prevent and control aquatic invasive
				species.
									.
							(f)Grant
			 programSection 1204(b)(1) of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4724(b)(1)) is amended by
			 striking subsection (a) for the implementation of those plans.
			 and inserting the following:
							
								subsection
			 (a)—(A)to develop those plans with a total
				amount that does not exceed 10 percent of the amounts made available for grants
				under this section for each fiscal year; and
								(B)to implement those
				plans.
								.
						117.International
			 coordinationSubtitle E of
			 title I of the Nonindigenous Aquatic Nuisance Prevention and Control Act of
			 1990 (16 U.S.C. 4751 et seq.) is amended—
						(1)by striking the
			 subtitle heading and inserting the following:
							
								EAdministration
								;
							and(2)by adding at the
			 end the following:
							
								1402.International
				coordination
									(a)In
				generalThe Task Force, the Invasive Species Council, and the
				Secretary of State shall, to the maximum extent practicable, coordinate
				activities to ensure that international efforts to prevent and manage aquatic
				invasive species (including through the International Maritime Organization,
				the International Convention on the Exploration of the Sea, the Global Invasive
				Species Program, and other appropriate programs) are coordinated with policies
				of the United States established by this Act.
									(b)Coordination
				with neighboring countries
										(1)In
				generalThe Task Force, in consultation with the Secretary of
				State, shall include in the report required by section 1201(f)(2)(B) a
				description of the means by which international agreements and regulations with
				countries that share a border with the United States will be implemented and
				enforced by Federal agencies (including a clarification of the roles and
				responsibilities of those agencies).
										(2)NegotiationsAs
				soon as practicable after the date of enactment of the
				Great Lakes Collaboration Implementation
				Act, the Secretary of State may enter into negotiations
				with—
											(A)Canada to issue a
				request that the International Joint Commission, by not later than 18 months
				after the date of enactment of that Act, review, research, conduct hearings on,
				and submit to the parties represented on the International Joint Commission a
				report that describes the success of current policies of governments in the
				United States and Canada having jurisdiction over the Great Lakes in
				anticipating and preventing biological invasions of the aquatic ecosystem in
				the Great Lakes, including—
												(i)an
				analysis of current Federal, State or Provincial, local, and international
				laws, enforcement practices, and agreements;
												(ii)an
				analysis of prevention efforts related to all likely pathways for biological
				invasions of the aquatic ecosystem in the Great Lakes; and
												(iii)recommendations
				of the International Joint Commission for means by which to improve and
				harmonize the policies and enforcement practices referred to in clause (i);
				and
												(B)Mexico, to ensure
				coordination of efforts of the United States with efforts of Mexico to manage
				invasive species established in the United States-Mexico border
				region.
											.
						5Authorization of
			 Appropriations
					121.Authorization of
			 appropriationsSection 1301 of
			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16
			 U.S.C. 4741) is amended to read as follows:
						
							1301.Authorization
				of appropriations
								(a)In
				generalExcept as otherwise provided in this section, there are
				authorized to be appropriated such sums as are necessary to carry out this Act
				for each of fiscal years 2010 through 2014.
								(b)Task Force and
				aquatic Nuisance Species programThere are authorized to be
				appropriated for each of fiscal years 2010 through 2014—
									(1)$8,000,000, to
				carry out activities of the Task Force under section 1202, of which—
										(A)$4,000,000 shall
				be used by the Director;
										(B)$3,000,000 shall
				be used by the National Oceanic and Atmospheric Administration; and
										(C)$1,000,000 shall
				be used by the Invasive Species Council;
										(2)$30,000,000, to
				provide grants under section 1204(b);
									(3)$3,000,000, to
				provide assistance to the regional panels of the Task Force; and
									(4)$1,000,000, to be
				used by the Director to carry out section 1105(g).
									(c)International
				coordinationThere is authorized to be appropriated to the
				Department of State to carry out section 1403 $1,000,000 for each of fiscal
				years 2010 through 2014.
								(d)Prevention of
				introduction by vessels of aquatic Invasive Species into waters of the United
				StatesThere are authorized to be appropriated for each of fiscal
				years 2010 through 2014—
									(1)$6,000,000, to be
				used by the Secretary to carry out section 1101;
									(2)$2,500,000, to be
				used by the Administrator to carry out section 1101; and
									(3)$2,750,000, to be
				used by the Task Force to carry out section 1101, of which—
										(A)$1,500,000 shall
				be used by the Director; and
										(B)$1,250,000 shall
				be used by the National Oceanic and Atmospheric Administration.
										(e)Prevention of
				the introduction by nonvessel pathways of aquatic Invasive Species into waters
				of the United StatesThere are authorized to be appropriated for
				each of fiscal years 2010 through 2014—
									(1)$5,000,000, to
				carry out the priority pathway management program under section 1210, of
				which—
										(A)$2,000,000 shall be
				used by the National Oceanic and Atmospheric Administration; and
										(B)$3,000,000 shall
				be used by the Director;
										(2)$1,000,000, to be
				used by the Invasive Species Council to establish screening guidelines under
				section 1105(b); and
									(3)$3,500,000, to be
				used by the Director to promulgate and implement screening requirements under
				section 1105(g).
									(f)Early detection
				and monitoringThere are authorized to be appropriated, to carry
				out early detection, monitoring, and survey planning and implementation under
				section 1106, $2,000,000 for each of fiscal years 2010 and 2011 and $10,000,000
				for each of fiscal years 2012 through 2014, of which—
									(1)for each of fiscal
				years 2010 and 2011—
										(A)$1,000,000 shall
				be used by the National Oceanic and Atmospheric Administration; and
										(B)$1,000,000 shall
				be used by the Director; and
										(2)for each of fiscal
				years 2012 through 2014—
										(A)$5,000,000 shall
				be used by the National Oceanic and Atmospheric Administration; and
										(B)$5,000,000 shall
				be used by the Director.
										(g)Rapid response
				and environmental soundness
									(1)Rapid
				responseThere are authorized to be appropriated for each of
				fiscal years 2010 through 2014—
										(A)$25,000,000, to
				the rapid response fund of the Secretary of the Interior established under
				section 1211;
										(B)$1,000,000, to be
				used by the Invasive Species Council in developing the State and regional rapid
				response contingency strategy under section 1211; and
										(C)$1,500,000, to be
				used for Federal rapid response teams under section 1211(e), of which—
											(i)$500,000 shall be
				used by the National Oceanic and Atmospheric Administration; and
											(ii)$1,000,000 shall
				be used by the Director.
											(2)Environmental
				soundnessThere is authorized to be appropriated for
				establishment under section 1202(k) of criteria for the improvement of
				treatment methods for aquatic invasive species $600,000 for each of fiscal
				years 2010 through 2014.
									(h)Information,
				education, and outreachThere are authorized to be appropriated
				for each of fiscal years 2010 through 2014—
									(1)$500,000, to be
				used by the Secretary of the Interior to carry out the information and
				education program under section 1202(h)(2)(D);
									(2)$750,000, to be
				used by the Director in carrying out the 100th meridian program under section
				1202(h)(2)(C);
									(3)$2,000,000, to be
				used to carry out informational and educational activities of the Task Force
				under section 1202(h), of which—
										(A)$1,000,000 shall
				be used by the National Oceanic and Atmospheric Administration; and
										(B)$1,000,000 shall
				be used by the Director; and
										(4)$500,000, to be
				used by the National Oceanic and Atmospheric Administration to carry out
				section
				1202(h)(2)(B)(ii).
									.
					6Conforming
			 Amendments
					126.Conforming
			 amendments
						(a)In
			 generalThe Nonindigenous Aquatic Nuisance Prevention and Control
			 Act of 1990 is amended—
							(1)in section 1101
			 (16 U.S.C. 4711) by striking the section heading and inserting the
			 following:
								
									1101.Prevention of
				introduction of aquatic Invasive Species into waters of the United States by
				vessels
									;
							(2)in section 1102
			 (16 U.S.C. 4712)—
								(A)in subsection (a)
			 by striking the subsection heading and inserting the following:
									
										(a)Studies on
				introduction of aquatic invasive species by
				vessels
										;
				and
								(B)in subsection
			 (b)—
									(i)by
			 striking paragraph (1); and
									(ii)by
			 redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively;
									(3)in subtitle C (16
			 U.S.C. 4721 et seq.) by striking the subtitle heading and inserting the
			 following:
								
									CPrevention and
				control of aquatic Invasive Species
				dispersal
									;
							(4)in section 1201(a)
			 (16 U.S.C. 4721(a)) by striking Nuisance Species and inserting
			 Invasive Species;
							(5)in section 1202 (16
			 U.S.C. 4722) by striking the section heading and inserting the
			 following:
								
									1202.Aquatic
				Invasive Species
				program
									;
							(6)in section 1204
			 (16 U.S.C. 4724) by striking the section heading and inserting the
			 following:
								
									1204.State aquatic
				Invasive Species management plans
									;
				
								and(7)by striking
			 aquatic nuisance species each place it appears and inserting
			 aquatic invasive species.
							(b)Short
			 title(1)Section 1001 of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4701) is amended by striking Nonindigenous Aquatic Nuisance and
			 inserting Nonindigenous Aquatic Invasive Species.
							(2)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Nonindigenous Aquatic Nuisance Prevention and Control Act
			 of 1990 shall be deemed to be a reference to the Nonindigenous Aquatic Invasive
			 Species Prevention and Control Act of 1990.
							BAquatic Invasive
			 Species Research
				141.FindingsThe Congress makes the following
			 findings:
					(1)Aquatic invasive
			 species damage infrastructure, disrupt commerce, outcompete native species,
			 reduce biodiversity, and threaten human health.
					(2)The direct and
			 indirect costs of aquatic invasive species to our Nation’s economy number in
			 the billions of dollars per year.
					(3)Recent studies
			 have shown that, in addition to economic damage, invasive species cause
			 enormous environmental damage, and have cited invasive species as the second
			 leading threat to endangered species.
					(4)Over the past 200
			 years, the rate of detected marine and freshwater invasions in North America
			 has increased exponentially.
					(5)The rate of
			 invasions continues to grow each year.
					(6)Marine and
			 freshwater research underlies every aspect of detecting, preventing,
			 controlling, and eradicating invasive species, educating citizens and
			 stakeholders, and restoring ecosystems.
					(7)Current Federal
			 efforts, including research efforts, have focused primarily on controlling
			 established invasive species, which is both costly and often unsuccessful. An
			 emphasis on research, development, and demonstration to support efforts to
			 prevent invasive species or eradicate them upon entry into United States waters
			 would likely result in a more cost-effective and successful approach to
			 combating invasive species through preventing initial introduction.
					(8)Research,
			 development, and demonstration to support prevention and eradication includes
			 monitoring of both pathways and ecosystems to track the introduction and
			 establishment of nonnative species, and development and testing of technologies
			 to prevent introduction through known pathways.
					(9)Therefore,
			 Congress finds that it is in the United States interest to conduct a
			 comprehensive and thorough research, development, and demonstration program on
			 aquatic invasive species in order to better understand how aquatic invasive
			 species are introduced and become established and to support efforts to prevent
			 the introduction and establishment of, and to eradicate, these species.
					142.DefinitionsIn this Act:
					(1)Administering
			 agenciesThe term administering agencies
			 means—
						(A)the National
			 Oceanic and Atmospheric Administration (including the Great Lakes Environmental
			 Research Laboratory);
						(B)the Smithsonian
			 Institution (acting through the Smithsonian Environmental Research Center);
			 and
						(C)the United States
			 Geological Survey.
						(2)Aquatic
			 ecosystemThe term aquatic ecosystem means a
			 freshwater, marine, or estuarine environment (including inland waters, riparian
			 areas, and wetlands) located in the United States.
					(3)Ballast
			 waterThe term ballast water means any water (with
			 its suspended matter) used to maintain the trim and stability of a
			 vessel.
					(4)InvasionThe
			 term invasion means the introduction and establishment of an
			 invasive species into an ecosystem beyond its historic range.
					(5)Invasive
			 speciesThe term invasive species means a
			 species—
						(A)that is nonnative
			 to the ecosystem under consideration; and
						(B)whose introduction
			 causes or may cause harm to the economy, the environment, or human
			 health.
						(6)Invasive Species
			 CouncilThe term Invasive Species Council means the
			 council established by section 3 of Executive Order No. 13112 (42 U.S.C. 4321
			 note).
					(7)PathwayThe
			 term pathway means 1 or more routes by which an invasive species
			 is transferred from one ecosystem to another.
					(8)SpeciesThe
			 term species means any fundamental category of taxonomic
			 classification or any viable biological material ranking below a genus or
			 subgenus.
					(9)Task
			 ForceThe term Task Force means the Aquatic Nuisance
			 Species Task Force established by section 1201(a) of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721(a)).
					(10)Type
			 approvalThe term type approval means an approval
			 procedure under which a type of system is certified as meeting a standard
			 established pursuant to Federal law for a particular application.
					143.Coordination
			 and implementation
					(a)CoordinationIn
			 carrying out this Act, the administering agencies shall coordinate with—
						(1)appropriate State
			 agencies;
						(2)the Fish and
			 Wildlife Service, the Environmental Protection Agency, and other appropriate
			 Federal agencies; and
						(3)the Task Force and
			 Invasive Species Council.
						(b)ImplementationThe
			 administering agencies shall enter into a memorandum of understanding regarding
			 the implementation of this Act, which shall include the coordination required
			 by subsection (a).
					(c)CooperationIn
			 carrying out this Act, the administering agencies shall contract, as
			 appropriate, or otherwise cooperate with academic researchers.
					(d)StructureTo
			 the extent practicable, the administering agencies shall carry out this Act
			 working within the organizational structure of the Task Force and Invasive
			 Species Council.
					144.Ecological and
			 pathway research
					(a)In
			 generalThe administering agencies shall develop and conduct a
			 marine and fresh-water research program which shall include ecological and
			 pathway surveys and experimentation to detect nonnative aquatic species in
			 aquatic ecosystems and to assess rates and patterns of introductions of
			 nonnative aquatic species in aquatic ecosystems. The goal of this marine and
			 freshwater research program shall be to support efforts to prevent the
			 introduction of, detect, and eradicate invasive species through informing early
			 detection and rapid response efforts, informing relevant policy decisions, and
			 assessing the effectiveness of implemented policies to prevent the introduction
			 and spread of aquatic invasive species. Surveys and experiments under this
			 subsection shall be commenced not later than 18 months after the date of the
			 enactment of this Act.
					(b)Protocol
			 developmentThe administering agencies shall establish
			 standardized protocols for conducting ecological and pathway surveys of
			 nonnative aquatic species under subsection (a) that are integrated and produce
			 comparable data. Protocols shall, as practicable, be integrated with existing
			 protocols and data collection methods. In developing the protocols under this
			 subsection, the administering agencies shall draw on the recommendations
			 gathered at the workshop under subsection (g). The protocols shall be peer
			 reviewed, and revised as necessary. Protocols shall be completed within 1 year
			 after the date of the enactment of this Act.
					(c)Ecological and
			 pathway survey requirements(1)Each ecological survey
			 conducted under subsection (a) shall, at a minimum—
							(A)document baseline ecological
			 information of the aquatic ecosystem including, to the extent practicable, a
			 comprehensive inventory of native species, nonnative species, and species of
			 unknown origin present in the ecosystem, as well as the chemical and physical
			 characteristics of the water and underlying substrate;
							(B)for nonnative species, gather
			 information to assist in identifying their life history, environmental
			 requirements and tolerances, the historic range of their native ecosystems, and
			 their history of spreading from their native ecosystems;
							(C)track the establishment of nonnative
			 species including information about the estimated abundance of nonnative
			 organisms in order to allow an analysis of the probable date of introduction of
			 the species; and
							(D)identify the likely pathway of entry
			 of nonnative species.
							(2)Each pathway survey conducted under
			 this section shall, at a minimum—
							(A)identify what nonnative aquatic
			 species are being introduced or may be introduced through the pathways under
			 consideration;
							(B)determine the quantities of organisms
			 being introduced through the pathways under consideration; and
							(C)determine the practices that
			 contributed to or could contribute to the introduction of nonnative aquatic
			 species through the pathway under consideration.
							(d)Number and
			 location of survey sitesThe administering agencies shall
			 designate the number and location of survey sites necessary to carry out marine
			 and freshwater research required under this section. In establishing sites
			 under this subsection or subsection (e), emphasis shall be on the geographic
			 diversity of sites, as well as the diversity of the human uses and biological
			 characteristics of sites.
					(e)Competitive
			 grant programThe National Oceanic and Atmospheric Administration
			 and the United States Geological Survey shall jointly administer a program to
			 award competitive, peer-reviewed grants to academic institutions, State
			 agencies, and other appropriate groups, in order to assist in carrying out
			 subsection (a), and shall include to the maximum extent practicable diverse
			 institutions, including Historically Black Colleges and Universities and those
			 serving large proportions of Hispanics, Native Americans, Asian-Pacific
			 Americans, or other underrepresented populations.
					(f)Ship pathway
			 surveysSection 1102(b)(2)(B)(ii) of the Nonindigenous Aquatic
			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4712(b)(2)(B)(ii)) is
			 amended to read as follows:
						
							(ii)examine other
				potential modes for the introduction of nonnative aquatic species by ship,
				including hull
				fouling.
							.
					(g)WorkshopIn
			 order to support the development of the protocols and design for the surveys
			 under subsections (b) and (c), and to determine how to obtain consistent,
			 comparable data across a range of ecosystems, the administering agencies shall
			 convene at least one workshop with appropriate researchers and representatives
			 involved in the management of aquatic invasive species from Federal and State
			 agencies and academic institutions to gather recommendations. The administering
			 agencies shall make the results of the workshop widely available to the public.
			 The workshop shall be held within 180 days after the date of the enactment of
			 this Act.
					(h)ExperimentationThe
			 administering agencies shall conduct research to identify the relationship
			 between the introduction and establishment of nonnative aquatic species,
			 including those legally introduced, and the circumstances necessary for those
			 species to become invasive.
					(i)National pathway
			 and ecological surveys database
						(1)In
			 generalThe United States Geological Survey shall develop,
			 maintain, and update, in consultation and cooperation with the Smithsonian
			 Institution (acting through the Smithsonian Environmental Research Center), the
			 National Oceanic and Atmospheric Administration, and the Task Force, a central,
			 national database of information concerning information collected under this
			 section.
						(2)RequirementsThe
			 database shall—
							(A)be widely
			 available to the public;
							(B)be updated not
			 less than once a quarter;
							(C)be coordinated
			 with existing databases, both domestic and foreign, collecting similar
			 information; and
							(D)be, to the maximum
			 extent practicable, formatted such that the data is useful for both researchers
			 and Federal and State employees managing relevant invasive species
			 programs.
							145.Analysis
					(a)Invasion
			 analysis
						(1)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, and every year thereafter, the administering agencies shall analyze
			 data collected under section 144 and other relevant research on the rates and
			 patterns of invasions by aquatic invasive species in waters of the United
			 States. The purpose of this analysis shall be to use the data collected under
			 section 144 and other relevant research to support efforts to prevent the
			 introduction of, detect, and eradicate invasive species through informing early
			 detection and rapid response efforts, informing relevant policy decisions, and
			 assessing the effectiveness of implemented policies to prevent the introduction
			 and spread of invasive species.
						(2)ContentsThe
			 analysis required under paragraph (1) shall include with respect to aquatic
			 invasive species—
							(A)an analysis of
			 pathways, including—
								(i)identifying, and
			 characterizing as high, medium, or low risk, pathways regionally and
			 nationally;
								(ii)identifying new
			 and expanding pathways;
								(iii)identifying
			 handling practices that contribute to the introduction of species in pathways;
			 and
								(iv)assessing the
			 risk that species legally introduced into the United States pose for
			 introduction into aquatic ecosystems;
								(B)patterns and rates
			 of invasion and susceptibility to invasion of various bodies of water;
							(C)how the risk of
			 establishment through a pathway is related to the identity and number of
			 organisms transported;
							(D)rates of spread
			 and numbers and types of pathways of spread of new populations of the aquatic
			 invasive species and an estimation of the potential spread and distribution of
			 newly introduced invasive species based on their environmental requirements and
			 historical distribution;
							(E)documentation of
			 factors that influence an ecosystem’s vulnerability to a nonnative aquatic
			 species becoming invasive;
							(F)a description of
			 the potential for, and impacts of, pathway management programs on invasion
			 rates;
							(G)recommendations
			 for improvements in the effectiveness of pathway management;
							(H)to the extent
			 practical, a determination of the level of reduction in live organisms of
			 various taxonomic groups required to reduce the risk of establishment to
			 receiving aquatic ecosystems to an acceptable level; and
							(I)an evaluation of
			 the effectiveness of management actions (including any standard) at preventing
			 nonnative species introductions and establishment.
							(b)Research To
			 assess the potential of the establishment of introduced
			 speciesWithin 2 years after the date of the enactment of this
			 Act, the administering agencies shall develop a profile, based on the general
			 characteristics of invasive species and vulnerable ecosystems, in order to
			 predict, to the extent practical, whether a species planned for importation is
			 likely to invade a particular aquatic ecosystem if introduced. In developing
			 the profile, the above agencies shall analyze the research conducted under
			 section 144, and other research as necessary, to determine general species and
			 ecosystem characteristics (taking into account the opportunity for introduction
			 into any ecosystem) and circumstances that can lead to establishment. Based on
			 the profile, the Task Force shall make recommendations to the Invasive Species
			 Council as to what planned importations of nonnative aquatic organisms should
			 be restricted. This profile shall be peer-reviewed.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated for
			 carrying out this section and section 144, and section 1102(b)(2) of the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4712(b)(2)) for each of the fiscal years 2010 through 2014—
						(1)$4,000,000 for the
			 Smithsonian Environmental Research Center;
						(2)$11,000,000 for
			 the United States Geological Survey (including activities through the
			 Cooperative Fish and Wildlife Research Program), of which $6,500,000 shall be
			 for the grant program under section 144(e), and of which $500,000 shall be for
			 developing, maintaining, and updating the database under section 144(i);
			 and
						(3)$10,500,000 for
			 the National Oceanic and Atmospheric Administration, of which $6,500,000 shall
			 be for the grant program under section 144(e).
						146.Dissemination
					(a)In
			 generalThe Invasive Species Council, in coordination with the
			 Task Force and the administering agencies, shall be responsible for
			 disseminating the information collected under this Act to the public, including
			 Federal, State, and local entities, relevant policymakers, and private
			 researchers with responsibility over or interest in aquatic invasive
			 species.
					(b)Report to
			 CongressNot later than 3 years after the date of the enactment
			 of this Act, the Invasive Species Council shall report actions and findings
			 under section 145 to the Congress, and shall update this report once every 3
			 years thereafter, or more often as necessary.
					(c)Response
			 strategyThe Invasive Species Council, in coordination with the
			 Task Force, the administering agencies, and other appropriate Federal and State
			 agencies, shall develop and implement a national strategy for how information
			 collected under this Act will be shared with Federal, State, and local entities
			 with responsibility for determining response to the introduction of potentially
			 invasive aquatic species, to enable those entities to better and more rapidly
			 respond to such introductions.
					(d)Pathway
			 practicesThe Invasive Species Council, in coordination with the
			 Task Force and the administering agencies, shall disseminate information to,
			 and develop an ongoing educational program for, pathway users (including
			 vendors and customers) on how their practices could be modified to prevent the
			 intentional or unintentional introduction of nonnative aquatic species into
			 aquatic ecosystems.
					(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior for each of the fiscal years 2010 through 2014
			 $500,000 for the Invasive Species Council for carrying out this section.
					147.Technology
			 development, demonstration, and verification
					(a)Environmentally
			 sound technology development, demonstration, and verification
						(1)Grant
			 programNot later than 1 year after the date of the enactment of
			 this Act, the Environmental Protection Agency, acting through the Office of
			 Research and Development, in consultation with the Army Corps of Engineers, the
			 administering agencies, and the Task Force, shall develop and begin
			 administering a grant program to fund research, development, demonstration, and
			 verification of environmentally sound cost-effective technologies and methods
			 to control and eradicate aquatic invasive species.
						(2)PurposesProposals
			 funded under this subsection shall—
							(A)seek to support
			 Federal, State, or local officials’ ongoing efforts to control and eradicate
			 aquatic invasive species in an environmentally sound manner;
							(B)increase the
			 number of environmentally sound technologies or methods Federal, State, or
			 local officials may use to control or eradicate aquatic invasive
			 species;
							(C)provide for
			 demonstration or dissemination of the technology or method to potential
			 end-users; and
							(D)verify that any
			 technology or method meets any appropriate criteria developed for effectiveness
			 and environmental soundness by the Environmental Protection Agency.
							(3)PreferenceThe
			 Administrator of the Environmental Protection Agency shall give preference to
			 proposals that will likely meet any appropriate criteria developed for
			 environmental soundness by the Environmental Protection Agency.
						(4)Merit
			 reviewGrants shall be awarded under this subsection through a
			 competitive, peer-reviewed process.
						(5)ReportNot
			 later than 3 years after the date of the enactment of this Act, the
			 Administrator of the Environmental Protection Agency shall prepare and submit a
			 report to Congress on the program conducted under this subsection. The report
			 shall include findings and recommendations of the Administrator with regard to
			 technologies and methods.
						(b)Ship pathway
			 technology demonstration
						(1)Reauthorization
			 of programSection 1301(e) of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4741(e)) is amended by striking
			 $2,500,000 and inserting $7,500,000 for each of the
			 fiscal years 2010 through 2014.
						(2)Expansion of
			 programSection 1104(b) of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4714(b)) is amended—
							(A)by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
							(B)by inserting after
			 paragraph (3) the following new paragraph:
								
									(4)Additional
				purposesThe Secretary of the Interior and the Secretary of
				Commerce may also demonstrate and verify technologies under this subsection to
				monitor and control pathways of organism transport on ships other than through
				ballast
				water.
									.
							(3)Criteria and
			 workshopSection 1104 of the Nonindigenous Aquatic Nuisance
			 Prevention and Control Act of 1990 (16 U.S.C. 4714) is amended by adding at the
			 end the following new subsections:
							
								(d)CriteriaWhen
				issuing grants under this section, the National Oceanic and Atmospheric
				Administration shall give preference to those technologies that will likely
				meet the criteria laid out in any testing protocol developed by the
				Environmental Protection Agency Office of Research and Development’s
				Environmental Technology Verification Program.
								(e)WorkshopThe
				National Oceanic and Atmospheric Administration shall hold an annual workshop
				of principal investigators funded under this section and researchers conducting
				research directly related to ship pathway technology development, for
				information exchange, and shall make the proceedings widely available to the
				public.
								.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 of the fiscal years 2010 through 2014 $2,500,000 for the Environmental
			 Protection Agency to carry out subsection (a).
					148.Research to
			 support the setting and implementation of ship pathway standards
					(a)Research
			 programThe Coast Guard and the Environmental Protection Agency,
			 in coordination with the National Oceanic and Atmospheric Administration, the
			 Task Force, and other appropriate Federal agencies and academic researchers,
			 shall develop a coordinated research program to support the promulgation and
			 implementation of standards to prevent the introduction and spread of invasive
			 species by ships that shall include—
						(1)characterizing
			 physical, chemical, and biological harbor conditions relevant to ballast
			 discharge into United States waters to inform the design and implementation of
			 ship vector control technologies and practices;
						(2)developing testing
			 protocols for determining the effectiveness of vector monitoring and control
			 technologies and practices;
						(3)researching and
			 demonstrating methods for mitigating the spread of invasive species by coastal
			 voyages, including exploring the effectiveness of alternative exchange zones in
			 the near coastal areas and other methods proposed to reduce transfers of
			 organisms;
						(4)verifying the
			 practical effectiveness of any type approval process to ensure that the process
			 produces repeatable and accurate assessments of treatment effectiveness;
			 and
						(5)evaluating the
			 effectiveness and residual risk and environmental impacts associated with any
			 standard set with respect to the ship pathway through experimental
			 research.
						(b)Working
			 groupNot later than 2 years after the issuance by the Coast
			 Guard of any standard relating to the introduction by ships of invasive
			 species, the Coast Guard shall convene a working group including the
			 Environmental Protection Agency, the administering agencies, and other
			 appropriate Federal and State agencies and academic researchers, to evaluate
			 the effectiveness of that standard and accompanying implementation protocols.
			 The duties of the working group shall, at a minimum, include—
						(1)reviewing the
			 effectiveness of the standard in reducing the establishment of invasive species
			 in aquatic ecosystems, taking into consideration the data collected under
			 section 144; and
						(2)developing
			 recommendations to the Coast Guard for the revision of such standard and type
			 approval process to ensure effectiveness in reducing introductions and accurate
			 shipboard monitoring of treatment performance that is simple and streamlined,
			 which shall be made widely available to the public.
						(c)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 of the fiscal years 2010 through 2014 $1,500,000 for the Coast Guard and
			 $1,500,000 for the Environmental Protection Agency to carry out subsection
			 (a).
					149.Research in
			 systematics and taxonomy
					(a)In
			 generalThe National Science Foundation shall establish a program
			 to award grants to researchers at institutions of higher education and museums
			 to carry out research programs in systematics and taxonomy.
					(b)GoalsThe
			 goals of the program under this section are to—
						(1)encourage
			 scientists to pursue careers in systematics and taxonomy to ensure a continuing
			 knowledge base in these disciplines;
						(2)ensure that there
			 will be adequate expertise in systematics and taxonomy to support Federal,
			 State, and local needs to identify species;
						(3)develop this
			 expertise throughout the United States with an emphasis on regional diversity;
			 and
						(4)draw on existing
			 expertise in systematics and taxonomy at institutions of higher education and
			 museums to train the next generation of systematists and taxonomists.
						(c)CriteriaGrants
			 shall be awarded under this section on a merit-reviewed competitive basis.
			 Emphasis shall be placed on funding proposals in a diverse set of ecosystems
			 and geographic locations, and, when applicable, integrated with the United
			 States Long Term Ecological Research Network. Preference shall be given to
			 proposals that will include student participation, and to institutions and
			 museums that actively train students to become experts in taxonomy and
			 systematics.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation for carrying out this section $2,500,000 for each
			 of the fiscal years 2010 through 2014.
					150.State
			 programs
					(a)PlanThe
			 administering agencies, in cooperation with the appropriate State agencies,
			 shall develop a plan to—
						(1)conduct a survey
			 of methods States and Federal agencies are using to control or eradicate
			 aquatic invasive species;
						(2)facilitate the
			 exchange of information among States and Federal agencies on methods States or
			 Federal agencies have found to be effective at controlling or eradicating
			 aquatic invasive species and the costs of those methods; and
						(3)evaluate the
			 cost-effectiveness of the various methods States and Federal agencies are using
			 to control or eradicate aquatic invasive species.
						(b)ReportNot
			 later than one year after the date of enactment of this Act, the administering
			 agencies shall jointly transmit to the Congress the plan described in
			 subsection (a) and the expected costs of carrying out the plan.
					CInvasive Species
			 Council
				161.Short
			 titleThis subtitle may be
			 cited as the National Invasive Species
			 Council Act.
				162.Statement of
			 policy regarding Federal duties
					(a)In
			 generalNo Federal agency may authorize, fund, or carry out any
			 action that would likely cause or promote the introduction or spread of an
			 invasive species in the United States or any other location, unless the head of
			 the Federal agency, at his or her sole discretion and pursuant to guidelines
			 developed under subsection (b), determines that—
						(1)the benefits of
			 the action under consideration clearly outweigh the potential harm to the
			 environment, economy, or human health caused by the introduction or spread of
			 the invasive species; and
						(2)all feasible and
			 prudent measures to minimize risk of harm to the environment, economy, or human
			 health will be taken in carrying out the actions.
						(b)GuidelinesThe
			 Council for Environmental Quality, in conjunction with the Invasive Species
			 Council, shall develop guidelines for Federal agencies to analyze actions
			 pursuant to this section.
					163.National Invasive
			 Species Council
					(a)EstablishmentThere
			 is established as an independent entity within the executive branch the
			 National Invasive Species Council. The Council shall provide leadership and
			 coordination among Federal agencies, and between the Federal Government and
			 State and local governments, with respect to effort to minimize the economic,
			 ecological, and human health impacts that invasive species cause and reduce the
			 threat of further invasions.
					(b)Membership
						(1)In
			 generalThe Council shall consist of the following
			 members:
							(A)The Secretary of
			 the Interior.
							(B)The Secretary of
			 Agriculture.
							(C)The Secretary of
			 Commerce.
							(D)The Secretary of
			 State.
							(E)The Secretary of
			 the Treasury.
							(F)The Secretary of
			 Defense.
							(G)The Secretary of
			 Transportation.
							(H)The Secretary of
			 Health and Human Services.
							(I)The Administrator
			 of the Environmental Protection Agency.
							(J)The Administrator
			 of the United States Agency for International Development.
							(K)Such additional
			 members as may be appointed under paragraph (2).
							(2)Additional
			 membersWith the concurrence of a majority of the members of the
			 Council, the Chair of the Council may appoint additional members to the Council
			 from among individuals who are officers or employees of the Federal Government
			 with significant responsibilities concerning invasive species.
						(c)ChairThe
			 Secretary of the Interior shall serve as chair of the Council for the 3-year
			 period beginning on the date of the enactment of this Act. Thereafter, the
			 chair shall rotate every 3 years among the following members, in the order
			 stated:
						(1)The Secretary of
			 Agriculture.
						(2)The Secretary of
			 Commerce.
						(3)The Secretary of
			 the Interior.
						(d)MeetingsThe
			 Council shall meet at least semiannually, at the call of the chair.
					(e)Executive
			 Director
						(1)AppointmentThe
			 President shall appoint the Executive Director of the Council, by and with the
			 advice and consent of the Senate.
						(2)ConsultationBefore
			 appointing an individual under paragraph (1), the President shall consult with
			 the Secretary of the Interior, the Secretary of Agriculture, and the Secretary
			 of Commerce.
						(3)QualificationsAn
			 individual appointed under this subsection must have legal or scientific
			 experience and training in the area of natural resources, ecology, or
			 agriculture, and experience in dealing with public policy matters regarding
			 aquatic and terrestrial invasive species.
						(4)TermThe
			 Executive Director of the Council shall serve a term of six years, unless
			 removed earlier by the President.
						(5)CompensationThe
			 Executive Director shall be paid at the maximum rate of basic pay for GS–15 of
			 the General Schedule.
						164.Duties
					(a)In
			 generalThe Council shall ensure that Federal agency efforts
			 concerning invasive species are coordinated, effective, complementary, and
			 cost-efficient.
					(b)Specific
			 functionsTo carry out subsection (a) the Council shall perform
			 the following functions:
						(1)Coordinate with
			 existing organizations addressing invasive species, such as the Aquatic
			 Nuisance Species Task Force, the Federal Interagency Committee for the
			 Management of Noxious and Exotic Weeds, regional panels established under the
			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C.
			 4701 et seq.), and the White House Office of Science and Technology Policy, to
			 implement the National Management Plan.
						(2)Develop
			 recommendations for international cooperation between Federal and State
			 Governments and other nations on tools, policies, and methods to prevent the
			 introduction and export of invasive species into and from, respectively, the
			 United States.
						(3)Develop guidelines
			 for Federal agency efforts to ensure that Federal programs concerning invasive
			 species, including outreach programs, are coordinated with State, local, and
			 tribal governments.
						(4)Develop, in
			 consultation with the Council on Environmental Quality, guidance to Federal
			 agencies pursuant to the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) on
			 prevention, control, and eradication of invasive species.
						(5)Establish and
			 maintain a publicly accessible, coordinated, up-to-date information sharing
			 system that—
							(A)allows the access
			 to and exchange of information among Federal agencies and the public;
			 and
							(B)utilizes, to the
			 greatest extent practicable, the Internet.
							(6)Ensure that
			 Federal agencies implement the plans, programs, and policies adopted by the
			 Council in the National Management Plan through appropriate actions, including
			 working in cooperation with Federal agencies on development of budgets pursuant
			 to the President’s annual budget submission to the Congress.
						(7)Evaluate Federal
			 programs that are likely to cause or promote the introduction or spread of
			 invasive species in the United States, and recommend actions Federal agencies
			 can take to minimize the risk of introductions or further spread of invasive
			 species.
						(8)Develop and submit
			 to the appropriate Committees of the House of Representatives and Senate and
			 the Director of the Office of Management and Budget an annual list of
			 priorities, ranked in high, medium, and low categories, of Federal efforts and
			 programs in the following areas:
							(A)Prevention.
							(B)Eradication.
							(C)Control.
							(D)Monitoring.
							(E)Research.
							(F)Outreach.
							165.National Invasive
			 Species Management Plan
					(a)Development
						(1)In
			 generalThe Council shall develop a National Invasive Species
			 Management Plan that details and recommends performance-oriented goals and
			 specific measures of success for carrying out each of the Federal agency
			 activities related to invasive species.
						(2)Development
			 processThe National Management Plan shall be developed through a
			 public process and in consultation with Federal agencies, appropriate State and
			 local entities, and other appropriate stakeholders.
						(3)ContentsThe
			 National Management Plan shall include recommendations of effective,
			 cost-efficient, environmentally sound, and science-based approaches for the
			 following:
							(A)Prevention of the
			 introduction of invasive species, including approaches for identifying pathways
			 by which invasive species are introduced and for minimizing the risk of
			 introductions via those pathways. Recommended approaches under this
			 subparagraph shall provide for—
								(i)a
			 process to evaluate risks associated with the introduction and spread of
			 invasive species; and
								(ii)a
			 coordinated and systematic risk-based process to identify, monitor, and
			 interdict pathways that may be involved in the introduction of invasive
			 species.
								(B)Cooperating with
			 other nations to increase their capacity to control their invasive species and
			 to prevent the spread of invasive species across international borders.
							(C)Rapidly detecting
			 and responding to incipient invasions of invasive species.
							(D)Managing new and
			 established populations of invasive species by eradicating them or controlling
			 their spread.
							(E)Accurately and
			 reliably monitoring new and established populations of invasive species.
							(F)Restoring native
			 species and habitat conditions in ecosystems that have been invaded by invasive
			 species.
							(G)Evaluating and
			 documenting the impacts of invasive species on the economy, the environment,
			 and human health.
							(H)Conducting research
			 on the matters referred to in subparagraphs (A) through (F).
							(I)Developing
			 technologies to prevent the introduction and provide for the management of
			 invasive species.
							(J)Promoting public
			 education on invasive species and the means to address them.
							(4)Identification
			 of needed personnel, etcThe National Management Plan shall
			 identify the personnel, other resources, and additional levels of coordination
			 needed to achieve the goals included in the plan.
						(b)Existing
			 planThe Management Plan of the National Invasive Species Council
			 adopted in 2001 shall be treated as the National Management Plan required under
			 subsection (a) until the date of the issuance of the National Management plan
			 in accordance with subsection (c).
					(c)Issuance and
			 update of National Management PlanThe Council shall—
						(1)issue the National
			 Management Plan required under subsection (a) by not later than December 31,
			 2010;
						(2)update the
			 National Management Plan by not later than December 31 biennially; and
						(3)concurrently with
			 the process of updating the National Management Plan, evaluate and report to
			 the Congress on success in achieving the goals set forth in the National
			 Management Plan.
						(d)Agency
			 reportsWithin 18 months after the date of the issuance of any
			 edition of the National Management Plan that recommends action by a Federal
			 agency, the head of such agency shall report to the Congress any of such
			 actions that the agency has not taken, with an explanation of why the action is
			 not feasible.
					166.Invasive Species
			 Advisory Committee
					(a)In
			 generalThe Council shall have an advisory committee to provide
			 information and advice for consideration by the Council, which shall be known
			 as the Invasive Species Advisory Committee. Except as otherwise provided in
			 this section, the advisory committee shall be organized, perform the functions,
			 and have the authorities specified in the charter for such advisory committee
			 signed by the Secretary of the Interior on October 30, 2001.
					(b)AppointmentMembers
			 of the advisory committee shall be appointed by the chair of the Council, after
			 consultation with the other members of the Council, from among individuals
			 representing stakeholders with respect to Federal programs for minimizing the
			 economic, ecological, and human health impacts that invasive species
			 cause.
					(c)FunctionsIn
			 addition to the functions specified in the charter referred to in subsection
			 (a), the advisory committee shall recommend to the Council plans and actions at
			 local, tribal, State, regional, and ecosystem-based levels to achieve the goals
			 of the National Management Plan required under 165.
					(d)Continuing
			 operation of existing committeeAny advisory committee appointed
			 before the date of the enactment of this Act pursuant to the charter referred
			 to in subsection (a) may continue in effect under this section.
					167.Budget
			 crosscutThe Director of the
			 Office of Management and Budget shall prepare and submit to the Congress and
			 the Council, by not later than March 31, 2010, and of each year thereafter, a
			 budget analysis and summary of all Federal programs relating to invasive
			 species.
				168.DefinitionsIn this Act:
					(1)CouncilThe
			 term Council means the National Invasive Species Council
			 established by section 163(a).
					(2)Invasive
			 speciesThe term invasive species means a
			 species—
						(A)that is nonnative
			 to the ecosystem under consideration; and
						(B)the introduction
			 of which causes or may cause harm to the economy, the environment, or human
			 health.
						(3)National
			 Management PlanThe term National Management Plan
			 means the National Invasive Species Management Plan developed by the Council
			 under section 165(a).
					(4)SpeciesThe
			 term species means a category of taxonomic classification ranking
			 below a genus or subgenus and consisting of related organisms capable of
			 interbreeding.
					169.Existing Executive
			 OrderExecutive Order 13112,
			 dated February 3, 1999, shall have no force or effect.
				170.Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this Act $2,000,000 for each of
			 fiscal years 2010 through 2014.
				IICoastal
			 Health
			201.Technical
			 assistance
				(a)Technical
			 assistance for rural and small treatment worksSection 104(b) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1254(b)) is amended—
					(1)by redesignating
			 paragraphs (1) through (7) as subparagraphs (A) through (G), respectively, and
			 indenting the subparagraphs appropriately;
					(2)by striking
			 (b) In carrying out and inserting the following:
						
							(b)Authorized
				activities
								(1)In
				generalIn carrying
				out
								;
					(3)in paragraph (1)
			 (as designated by paragraph (2))—
						(A)by striking
			 paragraph (1) of subsection (a) each place it appears and
			 inserting subsection (a)(1);
						(B)in subparagraph
			 (C) (as redesignated by paragraph (1)), by striking of this
			 section;
						(C)in subparagraph
			 (F) (as redesignated by paragraph (1)), by striking thereof; and
			 and inserting of the effects;;
						(D)in subparagraph
			 (G) (as redesignated by paragraph (1)), by striking the period at the end and
			 inserting ; and; and
						(E)by adding at the
			 end the following:
							
								(H)make grants to
				nonprofit organizations—
									(i)to
				provide technical assistance to rural and small municipalities for the purpose
				of assisting, in consultation with the State in which the assistance is
				provided, the municipalities in the planning, development, and acquisition of
				financing for wastewater infrastructure assistance;
									(ii)to capitalize
				revolving loan funds for the purpose of providing loans, in consultation with
				the State in which the assistance is provided and in accordance with paragraph
				(2), to rural and small municipalities for—
										(I)predevelopment
				costs associated with wastewater infrastructure projects; and
										(II)short-term costs
				incurred for the replacement of equipment that is not part of a regular
				operation or maintenance activity for an existing wastewater system;
										(iii)to provide
				technical assistance and training for rural and small publicly owned treatment
				works and decentralized wastewater treatment systems to enable the treatment
				works and systems to—
										(I)protect water
				quality; and
										(II)achieve and
				maintain compliance with the requirements of this Act; and
										(iv)to
				disseminate information to rural and small municipalities and municipalities
				that meet the affordability criteria established by the State in which the
				municipality is located under section 603(i)(2) with respect to planning,
				design, construction, and operation of publicly owned treatment works and
				decentralized wastewater treatment
				systems.
									;
				and
						(4)by adding at the
			 end the following:
						
							(2)Loan
				conditions
								(A)In
				generalA loan provided under paragraph (1)(H)(ii) shall—
									(i)be
				provided at a below-market interest rate;
									(ii)be provided in an
				amount not to exceed $100,000; and
									(iii)extend for a
				term of not more than 10 years.
									(B)RepaymentRepayment
				of a loan provided under paragraph (1)(H)(ii) shall be credited to the water
				pollution control revolving loan fund of the appropriate State under section
				603.
								.
					(b)Authorization of
			 appropriationsSection 104(u) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1254(u)) is amended—
					(1)by striking
			 (u) There is authorized to be appropriated (1) not and inserting
			 the following:
						
							(u)Authorization of
				appropriationsThere are authorized to be appropriated—
								(1)not
								;
					(2)in paragraph (1),
			 by striking provisions; (2) not and inserting the
			 following:
						
							provisions;(2)not
							;
					(3)in paragraph (2),
			 by striking subsection (g)(1); (3) not and inserting the
			 following:
						
							subsection
			 (g)(1);(3)not
							;
					(4)in paragraph (3),
			 by striking subsection (g)(2); (4) not and inserting the
			 following:
						
							subsection
			 (g)(2);(4)not
							;
					(5)in paragraph (4),
			 by striking subsection (p); (5) not and inserting the
			 following:
						
							subsection
			 (p);(5)not
							;
					(6)in
			 paragraph (5), by striking subsection (r); and (6) not and
			 inserting the following:
						
							subsection
			 (r);(6)not
							;
					(7)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
					(8)by adding at the
			 end the following:
						
							(7)for each of fiscal
				years 2010 through 2014, not more than $75,000,000 to carry out subparagraphs
				(C) and (H) of subsection (b)(1), of which, during any fiscal year—
								(A)not less than 20
				percent shall be used to carry out subsection (b)(1)(H); and
								(B)not more than
				1/3 of the amount used under subparagraph (A) shall be
				used to carry out subsection
				(b)(1)(H)(ii).
								.
					(c)Competitive
			 procedures for awarding grantsSection 104 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1254) is amended by adding at the end the
			 following:
					
						(w)Competitive
				procedures for awarding grantsThe Administrator shall establish
				procedures that promote competition and openness, to the maximum extent
				practicable, in the award of grants to nonprofit private agencies,
				institutions, and organizations under this
				section.
						.
				202.Sewer overflow
			 control grantsSection 221 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended by striking
			 subsection (c) and inserting the following:
				
					(c)Definition of
				financially distressed communityA financially distressed
				community referred to in subsection (b) is a community that meets the
				affordability criteria established by the State in which the community is
				located under section
				603(i)(2).
					.
			203.Water pollution
			 control revolving loan funds
				(a)Extended payment
			 periodSection 603(d)(1) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1383(d)(1)) is amended—
					(1)in subparagraph (A), by striking 20
			 years; and inserting the following:
						
							the
			 lesser of—(i)the design life of the project to be
				financed using the proceeds of the loan; or
							(ii)30
				years;
							;
				and
					(2)in subparagraph
			 (B), by striking not later than 20 years after project
			 completion and inserting on the expiration of the term of the
			 loan.
					(b)Technical and
			 planning assistance for small systemsSection 603(d) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1383(d)) is amended—
					(1)in paragraph (6),
			 by striking and at the end;
					(2)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(8)with respect to
				municipalities and intermunicipal, interstate, and State agencies seeking
				assistance under this title that serve a population of 20,000 or fewer, to
				provide to owners and operators of small treatment works, in an amount not to
				exceed 2 percent of the amount of total grant awards made under this
				title—
								(A)technical and
				planning assistance; and
								(B)assistance
				relating to—
									(i)financial
				management;
									(ii)user fee
				analysis;
									(iii)budgeting;
									(iv)capital
				improvement planning;
									(v)facility operation
				and maintenance;
									(vi)repair schedules;
				and
									(vii)other activities
				to improve wastewater treatment plant management and
				operations.
									.
					(c)Additional
			 subsidizationSection 603 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1383) is amended by adding at the end the following:
					
						(i)Additional
				subsidization
							(1)In
				generalIn any case in which a State provides assistance to a
				municipality or an intermunicipal, interstate, or State agency under subsection
				(d), the State may provide additional subsidization, including forgiveness of
				principal and negative interest loans—
								(A)to benefit a
				municipality that—
									(i)meets the
				affordability criteria of the State established under paragraph (2); or
									(ii)does not meet the
				criteria established under paragraph (2), if the municipality—
										(I)seeks additional
				subsidization to benefit individual ratepayers in the residential user rate
				class;
										(II)demonstrates to
				the State that the ratepayers described in subclause (I) will experience a
				significant hardship on the increase in rates required to finance the project
				or activity for which the assistance is sought; and
										(III)ensures, as part
				of an agreement between the State and the recipient, that the additional
				subsidization provided under this paragraph will be directed to those
				ratepayers through a user charge rate system (or another appropriate method);
				and
										(B)to implement
				alternative processes, materials, and techniques (including nonstructural
				protection of surface waters, new or improved methods of waste treatment, and
				pollutant trading) that may result in cost savings or increased environmental
				benefit when compared to standard processes, materials, and techniques.
								(2)Affordability
				criteria
								(A)Establishment
									(i)In
				generalNot later than September 30, 2009, after providing notice
				and an opportunity for public comment, a State shall establish affordability
				criteria to assist the State in identifying municipalities that would
				experience a significant hardship on the increase in rates required to finance
				a project or activity that is eligible for assistance under subsection (c)(1)
				if additional subsidization under paragraph (1) is not provided.
									(ii)Factors for
				considerationIn establishing criteria under clause (i), a State
				shall take into consideration—
										(I)income data;
										(II)population
				trends; and
										(III)any other data
				the State determines to be relevant.
										(B)Existing
				criteriaIf a State has established, after providing notice and
				an opportunity for public comment, criteria in accordance with subparagraph (A)
				before the date of enactment of this subsection, the criteria shall be
				considered to be affordability criteria established under that
				subparagraph.
								(C)Information to
				assist statesThe Administrator may publish information to assist
				States in establishing affordability criteria under subparagraph (A).
								(3)PriorityIn
				providing assistance under this subsection, a State may give priority to any
				owner or operator of a project or activity that—
								(A)is eligible to
				receive funding under subsection (c)(1); and
								(B)is located in a
				municipality that meets the affordability criteria established under paragraph
				(2).
								(4)Set-aside
								(A)In
				generalFor any fiscal year during which more than $1,400,000,000
				is made available to the Administrator to carry out this title, a State shall
				provide additional subsidization under this subsection in the amount described
				in subparagraph (B) to entities described in paragraph (1) for projects and
				activities identified in the intended use plan of the State under section
				606(c) on receipt of an application for additional subsidization.
								(B)AmountThe
				amount referred to in subparagraph (A) is an amount not less than 25 percent of
				the difference between—
									(i)the total amount
				that would have been allotted to the State under section 604 during the
				appropriate fiscal year, if the amount made available to the Administrator to
				carry out this title during that fiscal year was equal to $1,400,000,000;
				and
									(ii)the total amount
				allotted to the State under section 604 for that fiscal year.
									(5)LimitationThe
				total amount of additional subsidization provided by a State under this
				subsection shall not exceed 30 percent of the total amount of capitalization
				grants received by the State under this title for fiscal years beginning after
				September 30,
				2009.
							.
				204.Allotment of
			 funds
				(a)In
			 generalSection 604 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1384) is amended by striking subsection (a) and inserting the
			 following:
					
						(a)Allotments
							(1)Fiscal years 2010
				and 2011Amounts made available to carry out this title for
				fiscal years 2000 and 2010 shall be allotted by the Administrator in accordance
				with the formula used to calculate allotments for fiscal year 2009.
							(2)Fiscal year 2012
				and thereafterAmounts made available to carry out this title for
				fiscal year 2012 and each fiscal year thereafter shall be allotted by the
				Administrator during each fiscal year—
								(A)for amounts up to
				$1,350,000,000, in accordance with the formula used to calculate allotments for
				fiscal year 2009; and
								(B)for any amount in
				excess of $1,350,000,000, in accordance with the formula developed by the
				Administrator under subsection
				(d).
								.
				(b)Planning
			 assistanceSection 604(b) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1384(b)) is amended by striking 1 percent and
			 inserting 2 percent.
				(c)FormulaSection
			 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by
			 adding at the end the following:
					
						(d)Formula based on
				water quality needsNot later than September 30, 2009, after
				providing notice and an opportunity for public comment, the Administrator shall
				publish an allotment formula for purposes of subsection (a)(2)(B) based on
				water quality needs, to be determined by the Administrator in accordance with
				the most recent survey of needs developed by the Administrator under section
				516.
						.
				205.Authorization
			 of appropriationsSection 607
			 of the Federal Water Pollution Control Act (33 U.S.C. 1387) is amended to read
			 as follows:
				
					607.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title—
						(1)$2,000,000,000 for
				fiscal year 2010;
						(2)$3,000,000,000 for
				fiscal year 2011;
						(3)$4,000,000,000 for
				fiscal year 2012;
						(4)$5,000,000,000 for
				fiscal year 2013; and
						(5)$6,000,000,000 for
				fiscal year
				2014.
						.
			IIIAreas of
			 Concern
			301.Remediation of
			 sediment contamination in areas of concernSection 118(c)(12)(H) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1268(c)(12)(H)) is amended by striking clause
			 (i) and inserting the following:
				
					(i)In
				generalIn addition to other
				amounts authorized to be appropriated to carry out this section, there is
				authorized to be appropriated to carry out this paragraph $150,000,000 for each
				of fiscal years 2010 through
				2014.
					.
			IVClean Water
			 Authority
			401.Definition of
			 waters of the United StatesSection 502 of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1362) is amended—
				(1)by
			 striking paragraph (7);
				(2)by redesignating
			 paragraphs (8) through (23) as paragraphs (7) through (22), respectively;
			 and
				(3)by adding at the
			 end the following:
					
						(23)Waters of the
				United StatesThe term waters of the United States
				means all waters subject to the ebb and flow of the tide, the territorial seas,
				and all interstate and intrastate waters and their tributaries, including
				lakes, rivers, streams (including intermittent streams), mudflats, sandflats,
				wetlands, sloughs, prairie potholes, wet meadows, playa lakes, natural ponds,
				and all impoundments of the foregoing, to the fullest extent that these waters,
				or activities affecting these waters, are subject to the legislative power of
				Congress under the
				Constitution.
						.
				402.Conforming
			 amendmentsThe
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.) is amended—
				(1)by striking
			 navigable waters of the United States each place it appears and
			 inserting waters of the United States;
				(2)in section
			 304(l)(1) by striking navigable waters in the heading and
			 inserting waters of the
			 united states; and
				(3)by striking
			 navigable waters each place it appears and inserting
			 waters of the United States.
				VToxic
			 Substances
			501.Mercury
			 reduction grantsSection
			 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is
			 amended by adding at the end the following:
				
					(14)Mercury
				reduction grants
						(A)In
				generalThe Program Office
				shall provide grants to Great Lakes States and Indian tribes in Great Lakes
				States to carry out projects to reduce the quantity of mercury in the Great
				Lakes.
						(B)ApplicationEach
				Great Lake State or Indian tribe that seeks a grant under this paragraph shall
				submit an application to the Program Office at such time, in such manner, and
				accompanied by or containing any information that the Program Office may
				require.
						(C)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph $10,000,000 for each
				of fiscal years 2010 through
				2014.
						.
			VIIndicators and
			 Information
			AResearch
			 program
				601.Research
			 reauthorizationsSection 118
			 of the Federal Water Pollution Control Act (33 U.S.C. 1268) is amended
			 by—
					(1)in
			 subsection (d) by striking paragraph (2) and redesignating paragraphs (3)
			 through (7) as paragraphs (2) through (6), respectively.
					(2)by striking
			 subsection (e) and inserting the following:
						
							(e)Research and
				management coordination
								(1)Joint
				plan
									(A)In
				generalNot later than September 30 of each year, the Program
				Office, the Research Office, and the Great Lakes Science Center shall prepare
				and submit to the Executive Committee of the Regional Collaboration a joint
				research plan for the fiscal year that begins in the following calendar
				year.
									(B)CollaborationThe
				Program Office, the Research Office, and the Great Lakes Science Center shall
				consult with other appropriate Federal agencies, academic institutions, State
				agencies, and other groups conducting Great Lakes research and monitoring when
				preparing its joint research plan.
									(C)Submission to
				CongressThe President shall include the plan described in
				subparagraph (A) in the annual budget of the United States Government submitted
				to Congress by the President.
									(2)Contents of
				planEach plan prepared under paragraph (1) shall—
									(A)identify all
				proposed research dedicated to activities carried out under the Great Lakes
				Water Quality Agreement and any other applicable agreements and
				amendments;
									(B)include the
				assessment of the Regional Collaboration of priorities for research needed to
				fulfill the terms of those agreements; and
									(C)identify all
				proposed research that may be used to develop a comprehensive environmental
				database for the Great Lakes System and establish priorities for development of
				the
				database.
									.
					602.Great Lakes
			 Environmental Research LaboratorySection 118 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1268) is amended—
					(1)in
			 subsection (d)(6) by striking priority issues and all that
			 follows and inserting are consistent with the joint research
			 plan; and
					(2)by striking
			 subsection (h) and inserting the following:
						
							(h)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $55,000,000 for each of fiscal years 2010 through 2014, of
				which, for each fiscal year—
								(1)$40,000,000 shall
				be made available to the program Office; and
								(2)$15,000,000 shall
				be made available to the Great Lakes Environmental Research
				Laboratory.
								.
					603.Great Lakes Science
			 CenterThere is authorized to
			 be appropriated to the Director of the United States Geological Survey, for use
			 by the Great Lakes Science Center, to carry out research activities that
			 advance scientific knowledge and provide scientific information for restoring,
			 enhancing, managing, and protecting the living marine resources and habitats in
			 the Great Lakes basin ecosystem $25,000,000 for each of fiscal years 2010
			 through 2014.
				604.Center for
			 sponsored coastal ocean researchThere is authorized to be appropriated to
			 the Director of the National Oceanic and Atmospheric Administration’s Center
			 for Sponsored Coastal Ocean Research, for use by the Center, to carry out a
			 program to award grants to academic institutions, State agencies, and other
			 appropriate groups to carry out activities consistent with the Joint Research
			 Plan developed under subsection (e) of section 1268 of title 33, United States
			 Code, that advances scientific knowledge and provides scientific information
			 for restoring, enhancing, managing, and protecting the living marine resources
			 and habitats in the Great Lakes basin ecosystem $25,000,000 for each of fiscal
			 years 2010 through 2014.
				BOcean and coastal
			 observation system
				611.DefinitionsIn this Act:
					(1)CouncilThe
			 term Council means the National Ocean Research Leadership
			 Council.
					(2)Great
			 LakeThe term Great Lake means—
						(A)Lake Erie;
						(B)Lake Huron
			 (including Lake Saint Clair);
						(C)Lake
			 Michigan;
						(D)Lake
			 Ontario;
						(E)Lake Superior;
			 and
						(F)the connecting
			 channels of those Lakes, including—
							(i)the
			 Saint Mary's River;
							(ii)the
			 Saint Clair River;
							(iii)the
			 Detroit River;
							(iv)the
			 Niagara River; and
							(v)the Saint Lawrence
			 River to the Canadian border.
							(3)Observing
			 systemThe term observing system means the
			 integrated coastal, ocean, and Great Lakes observing system to be established
			 by the Committee under section 612(a).
					(4)Interagency
			 program officeThe term interagency program office
			 means the office established under section 612(d).
					612.Integrated
			 ocean and coastal observing system
					(a)Establishment
						(1)In
			 generalThe President, acting through the Council, shall
			 establish and maintain an integrated system of ocean and coastal observations,
			 data communication and management, analysis, modeling, research, education, and
			 outreach designed to provide data and information for the timely detection and
			 prediction of changes occurring in the ocean, coastal, and Great Lakes
			 environment that impact the social, economic, and ecological systems of the
			 United States.
						(2)PurposesThe
			 observing system shall provide for long-term, continuous, and
			 quality-controlled observations of the coasts, oceans, and Great Lakes so as
			 to—
							(A)improve the health
			 of the coasts, oceans, and Great Lakes of the United States;
							(B)protect human
			 lives and livelihoods from hazards, including tsunamis, hurricanes, coastal
			 erosion, and fluctuating Great Lakes water levels;
							(C)understand the
			 effects of human activities and natural variability on the state of the coasts,
			 oceans, and Great Lakes and the socioeconomic well-being of the United
			 States;
							(D)provide for the
			 sustainable use, protection, and enjoyment of ocean, coastal, and Great Lakes
			 resources;
							(E)provide
			 information that can support the eventual implementation and refinement of
			 ecosystem-based management;
							(F)supply critical
			 information to marine-related businesses, including aquaculture and fisheries;
			 and
							(G)support research
			 and development to—
								(i)ensure continuous
			 improvement to ocean, coastal, and Great Lakes observation measurements;
			 and
								(ii)enhance
			 understanding of the ocean, coastal, and Great Lakes resources of the United
			 States.
								(b)System
			 ElementsTo carry out the purposes of this subtitle, the
			 observing system shall consist of—
						(1)a
			 national program to fulfill national observation priorities, including the
			 ocean contribution of the United States to the Global Earth Observation System
			 of Systems and the Global Ocean Observing System;
						(2)a
			 network of regional associations to manage the regional ocean and coastal
			 observing and information programs that collect, measure, and disseminate data
			 and information products to meet regional needs;
						(3)a
			 data management and dissemination system for the timely integration and
			 dissemination of data and information products from the national and regional
			 systems;
						(4)a
			 research and development program conducted under the guidance of the Council;
			 and
						(5)an outreach,
			 education, and training program that augments existing programs, including the
			 National Sea Grant College Program, the Centers for Ocean Sciences Education
			 Excellence program, and the National Estuarine Research Reserve System, to
			 ensure the use of the data and information for—
							(A)improving public
			 education and awareness of the oceans of the United States; and
							(B)building the
			 technical expertise required to operate and improve the observing
			 system.
							(c)Council
			 FunctionsIn carrying out this section, the Council shall—
						(1)serve as the
			 oversight body for the design and implementation of all aspects of the
			 observing system;
						(2)adopt plans,
			 budgets, and standards that are developed and maintained by the interagency
			 program office in consultation with the regional associations;
						(3)coordinate the
			 observing system with other earth observing activities, including the Global
			 Ocean Observing System and the Global Earth Observing System of Systems;
						(4)coordinate and
			 administer programs of research, development, education, and outreach
			 to—
							(A)support
			 improvements to, and the operation of, an integrated ocean and coastal
			 observing system; and
							(B)advance the
			 understanding of the oceans;
							(5)establish pilot
			 projects to develop technology and methods for advancing the development of the
			 observing system;
						(6)provide, as
			 appropriate, support for and representation on United States delegations to
			 international meetings on ocean and coastal observing programs; and
						(7)in consultation
			 with the Secretary of State, coordinate relevant Federal activities with those
			 of other nations.
						(d)Interagency
			 Program Office
						(1)In
			 generalThe Council shall establish an interagency program office
			 to be known as OceanUS.
						(2)ResponsibilitiesThe
			 interagency program office shall be responsible for program planning and
			 coordination of the observing system.
						(3)RequirementsThe
			 interagency program office shall—
							(A)prepare annual and
			 long-term plans for consideration by the Council for the design and
			 implementation of the observing system that promote collaboration among Federal
			 agencies and regional associations in developing the global and national
			 observing systems, including identification and refinement of a core set of
			 variables to be measured by all systems;
							(B)coordinate the
			 development of agency priorities and budgets for implementation of the
			 observing system, including budgets for the regional associations;
							(C)establish and
			 refine standards and protocols for data management and communications,
			 including quality standards, in consultation with participating Federal
			 agencies and regional associations;
							(D)develop a process
			 for the certification and periodic review and recertification of the regional
			 associations;
							(E)establish an
			 external technical committee to provide biennial review of the observing
			 system; and
							(F)provide for
			 opportunities to partner or contract with private sector companies in deploying
			 ocean observation system elements.
							(e)Lead Federal
			 agency
						(1)In
			 generalThe National Oceanic and Atmospheric Administration shall
			 be the lead Federal agency for implementation and operation of the observing
			 system.
						(2)RequirementsBased
			 on the plans prepared by the interagency program office and adopted by the
			 Council, the Administrator of the National Oceanic and Atmospheric
			 Administration shall—
							(A)coordinate
			 implementation, operation, and improvement of the observing system;
							(B)establish
			 efficient and effective administrative procedures for allocation of funds among
			 Federal agencies and regional associations in a timely manner and according to
			 the budget adopted by the Council;
							(C)implement and
			 maintain appropriate elements of the observing system;
							(D)provide for the
			 migration of scientific and technological advances from research and
			 development to operational deployment;
							(E)integrate and
			 extend existing programs and pilot projects into the operational observation
			 system;
							(F)certify regional
			 associations that meet the requirements of subsection (f); and
							(G)integrate the
			 capabilities of the National Coastal Data Development Center and the Coastal
			 Services Center of the National Oceanic and Atmospheric Administration, and
			 other appropriate centers, into the observing system to assimilate, manage,
			 disseminate, and archive data from regional observation systems and other
			 observation systems.
							(f)Regional
			 Associations of Ocean and Coastal Observing Systems
						(1)In
			 generalThe Administrator of the National Oceanic and Atmospheric
			 Administration may certify 1 or more regional associations to be responsible
			 for the development and operation of regional ocean and coastal observing
			 systems to meet the information needs of user groups in the region while
			 adhering to national standards.
						(2)RequirementsTo
			 be certifiable by the Administrator, a regional association shall—
							(A)demonstrate an
			 organizational structure capable of supporting and integrating all aspects of
			 ocean and coastal observing and information programs within a region;
							(B)operate under a
			 strategic operations and business plan that details the operation and support
			 of regional ocean and coastal observing systems in accordance with the
			 standards established by the Council;
							(C)provide
			 information products for multiple users in the region;
							(D)work with
			 governmental entities and programs at all levels within the region to provide
			 timely warnings and outreach to protect the public; and
							(E)meet certification
			 standards developed by the interagency program office in conjunction with the
			 regional associations and approved by the Council.
							(g)Prohibition on
			 lobbyingNothing in this Act authorizes a regional association to
			 engage in lobbying activities (as defined in section 3 of the Lobbying
			 Disclosure Act of 1995 (2 U.S.C. 1602)).
					(h)Civil
			 LiabilityFor purposes of section 1346(b)(1) and chapter 171 of
			 title 28, United States Code, the Suits in Admiralty Act (46 U.S.C. App. 741 et
			 seq.), and the Public Vessels Act (46 U.S.C. App. 781 et seq.)—
						(1)any regional ocean
			 and coastal observing system that is a designated part of a regional
			 association certified under this section shall, in carrying out the purposes of
			 this Act, be considered to be part of the National Oceanic and Atmospheric
			 Administration; and
						(2)any employee of
			 that system, while acting within the scope of the employment of the employee,
			 carrying out those purposes, shall be considered to be an employee of the
			 Government.
						613.Research,
			 development, and educationThe
			 Council shall establish programs for research, development, education, and
			 outreach for the ocean and coastal observing system, including projects under
			 the National Oceanographic Partnership Program, consisting of—
					(1)basic research to
			 advance knowledge of ocean and coastal systems and ensure continued improvement
			 of operational products, including related infrastructure and observing
			 technology;
					(2)focused research
			 projects to improve understanding of the relationship between the coasts and
			 oceans and human activities;
					(3)large-scale
			 computing resources and research to advance modeling of ocean and coastal
			 processes; and
					(4)a
			 coordinated effort to build public education and awareness of the ocean and
			 coastal environment and functions that integrates ongoing activities, including
			 the National Sea Grant College Program, the Centers for Ocean Sciences
			 Education Excellence, and the National Estuarine Research Reserve
			 System.
					614.Interagency
			 financing
					(a)In
			 generalThe departments and
			 agencies represented on the Council may participate in interagency financing
			 and share, transfer, receive, obligate, and expend funds appropriated to any
			 member of the Council to carry out any administrative or programmatic project
			 or activity under this Act or under the National Oceanographic Partnership
			 Program, including support for the interagency program office, a common
			 infrastructure, and system integration for a ocean and coastal observing
			 system.
					(b)Transfer of
			 fundsFunds may be
			 transferred among the departments and agencies described in subsection (a)
			 through an appropriate instrument that specifies the goods, services, or space
			 being acquired from another Council member and the costs of the same.
					615.Application
			 with Outer Continental Shelf Lands ActNothing in this title supersedes or limits
			 the authority of the Secretary of the Interior under the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.).
				616.Authorization of
			 appropriations
					(a)In
			 generalThere is authorized
			 to be appropriated to the National Oceanic and Atmospheric Administration to
			 carry out the observing system under section 612 and the research and
			 development program under section 613 (including financial assistance to the
			 interagency program office, the regional associations for the implementation of
			 regional ocean and coastal observing systems, and the departments and agencies
			 represented on the Council) $150,000,000 for each of fiscal years 2010 through
			 2014, to remain available until expended.
					(b)Allocation of
			 fundsAt least 50 percent of
			 the funds appropriated to carry out the observing system under section 612
			 shall be allocated to the regional associations certified under section 612(f)
			 to carry out regional ocean and coastal observing systems.
					617.Reporting
			 requirement
					(a)In
			 generalNot later than March
			 31, 2012, the President, acting through the Council, shall submit to Congress a
			 report on the programs established under sections 612 and 613.
					(b)RequirementsThe report shall include—
						(1)a description of activities carried out
			 under the programs;
						(2)an evaluation of the effectiveness of the
			 programs; and
						(3)recommendations concerning reauthorization
			 of the programs and funding levels for the programs in succeeding fiscal
			 years.
						CGreat lakes water
			 quality indicators and monitoring
				621.Great Lakes
			 water quality indicators and monitoringSection 118(c)(1) of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1268(c)(1)) is amended by striking subparagraph (B) and inserting
			 the following:
					
						(B)(i)not later than 2 years
				after the date of enactment of this clause, in cooperation with Canada and
				appropriate Federal agencies (including the United States Geological Survey,
				the National Oceanic and Atmospheric Administration, and the United States Fish
				and Wildlife Service), develop and implement a set of science-based indicators
				of water quality and related environmental factors in the Great Lakes,
				including, at a minimum, measures of toxic pollutants that have accumulated in
				the Great Lakes for a substantial period of time, as determined by the Program
				Office;
							(ii)not later than 4 years after the
				date of enactment of this clause—
								(I)establish a Federal network for the
				regular monitoring of, and collection of data throughout, the Great Lakes basin
				with respect to the indicators described in clause (i); and
								(II)collect an initial set of benchmark data
				from the network; and
								(iii)not later than 2 years after the
				date of collection of the data described in clause (ii)(II), and biennially
				thereafter, in addition to the report required under paragraph (10), submit to
				Congress, and make available to the public, a report that—
								(I)describes the water quality and related
				environmental factors of the Great Lakes (including any changes in those
				factors), as determined through the regular monitoring of indicators under
				clause (ii)(I) for the period covered by the report; and
								(II)identifies any emerging problems in the
				water quality or related environmental factors of the Great
				Lakes;
								.
				VIISustainable
			 Development
			701.Waterfront
			 restoration and remediation projects
				(a)DefinitionsIn this section:
					(1)Related
			 areaThe term related area means land—
						(A)located adjacent
			 to, or in close proximity of, a waterfront area; and
						(B)that impacts or
			 influences a waterfront area or an aquatic habitat.
						(2)SecretaryThe
			 term Secretary means the Secretary of Commerce, acting through the
			 Under Secretary for Oceans and Atmosphere.
					(3)Waterfront
			 areaThe term waterfront area means a site located
			 adjacent to a lake, river, stream, wetland, or floodplain of the United
			 States.
					(b)ApplicationAn
			 individual or entity that seeks to receive assistance under this section shall
			 submit to the Secretary an application for the assistance in such form, by such
			 time, and containing such information as the Secretary may require.
				(c)Justification
			 and purpose
					(1)JustificationThe
			 Secretary may provide assistance to eligible recipients in financing a
			 restoration or remediation project only if the Secretary finds that the
			 proposed project addresses concerns relating to—
						(A)public
			 health;
						(B)public
			 safety;
						(C)environmental
			 improvements; or
						(D)economic
			 improvements.
						(2)PurposeAn
			 eligible recipient of assistance may use assistance made available under this
			 section to complete a restoration or remediation project for the purpose
			 of—
						(A)improving the
			 surrounding ecosystem; or
						(B)preparing land for
			 redevelopment by Federal, State, or local agencies, or private entities.
						(d)Cost
			 sharing
					(1)General
			 assistance
						(A)In
			 generalExcept as otherwise provided in this subsection, the
			 Federal share of the cost of carrying out a restoration or remediation project
			 under this section shall not exceed 65 percent, as determined by the
			 Secretary.
						(B)Innovative
			 technologyThe Federal share of the cost of carrying out a
			 restoration or remediation project under this section that involves conducting
			 a pilot project to test a demonstration or innovative technology shall not
			 exceed 85 percent, as determined by the Secretary.
						(2)Operation and
			 maintenanceThe non-Federal share of operation and maintenance
			 costs for a restoration or remediation project under this section shall be 100
			 percent.
					(3)Credit for
			 work-in-kind considerationsIn determining the amount of a
			 contribution made by a non-Federal interest under this section, the non-Federal
			 interest shall receive credit equal to 100 percent of the value of any land,
			 easements, rights-of-way, and relocations, and the reasonable cost of services,
			 studies, and supplies, contributed toward the non-Federal share of project
			 costs.
					(4)Liability of
			 Federal GovernmentThe eligible recipient shall hold the United
			 States harmless from any claim or damage that may arise from carrying out the
			 restoration or remediation project under this section, except any claim or
			 damage that may arise from the negligence of the Federal Government or a
			 contractor of the Federal Government.
					(e)Funding
			 limitation per projectOf the funds provided under this section,
			 not more than $5,000,000 may be allocated for an individual restoration or
			 rehabilitation project.
				702.Authority of
			 Secretary to restore and remediate waterfront and related areasThe Secretary, in consultation with
			 appropriate Federal, State, and local agencies, is authorized to restore and
			 remediate waterfront and related areas, including site characterization,
			 planning, design, construction, and monitoring.
			703.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this title
			 $50,000,000 for fiscal years 2010 through 2014.
			VIIICoordination
			 and Oversight
			801.DefinitionsIn this title:
				(1)CollaborationThe
			 term Collaboration means the Great Lakes Regional Collaboration
			 established by section 804(a).
				(2)Executive
			 CommitteeThe term Executive Committee means the
			 Great Lakes Regional Collaboration Executive Committee established by section
			 803(a).
				(3)Executive
			 OrderThe term Executive Order means Executive Order
			 13340 (33 U.S.C. 1268 note; relating to establishment of Great Lakes
			 Interagency Task Force and promotion of regional collaboration of national
			 significance for Great Lakes).
				(4)Great
			 LakeThe term Great Lake means—
					(A)Lake Erie;
					(B)Lake Huron
			 (including Lake Saint Clair);
					(C)Lake
			 Michigan;
					(D)Lake
			 Ontario;
					(E)Lake Superior;
			 and
					(F)the connecting
			 channels of those Lakes, including—
						(i)the
			 Saint Mary's River;
						(ii)the
			 Saint Clair River;
						(iii)the
			 Detroit River;
						(iv)the
			 Niagara River; and
						(v)the Saint Lawrence
			 River to the Canadian border.
						(5)Great Lakes
			 cityThe term Great Lakes city means a city located
			 in the watershed basin of a Great Lake.
				(6)Great lakes
			 tribeThe term Great Lakes Tribe means any Indian
			 tribe, band, village, nation, or other organized group or community in the
			 watershed basin of a Great Lake that is recognized by the Bureau of Indian
			 Affairs as eligible for the special programs and services provided by the
			 United States to Indians because of their status as Indians.
				(7)Saint Lawrence
			 cityThe term Saint Lawrence city means a city
			 located in the watershed basin of the Saint Lawrence River.
				(8)Task
			 forceThe term Task Force means the Great Lakes
			 Interagency Task Force established by section 802(a).
				802.Great Lakes
			 Interagency Task Force
				(a)Interagency
			 coordinationThe Great Lakes Interagency Task Force, as
			 established by the Executive Order for administrative purposes, is established
			 as a task force within the Environmental Protection Agency.
				(b)DutiesIn
			 addition to the duties described in the Executive Order, the Task Force
			 shall—
					(1)ensure that
			 implementation of programs and projects under the authority of the Task Force
			 members is coordinated, effective, and cost-efficient;
					(2)work in
			 cooperation with Federal agencies on the development of budgets and financial
			 plans regarding the Great Lakes for inclusion in annual submissions by the
			 President to Congress of the budget of the United States; and
					(3)submit to Congress
			 a biennial report that describes the projects and activities carried out by the
			 Collaboration during the 2-year period covered by the report, including a
			 description of—
						(A)any actions that
			 Federal agencies can take to address the biennial restoration goals;
						(B)Federal
			 expenditures to meet the restoration goals; and
						(C)the indicators and
			 monitoring used to determine whether the goals will be met.
						803.Executive
			 Committee
				(a)In
			 generalThere is established a Great Lakes Regional Collaboration
			 Executive Committee.
				(b)CompositionThe
			 Executive Committee shall be composed of—
					(1)the Chairperson of
			 the Task Force;
					(2)a
			 representative of the Governors of the Great Lakes States, as agreed upon by
			 the Governors;
					(3)a
			 representative of the Great Lakes cities and Saint Lawrence cities, as agreed
			 upon by the majority of mayors of those cities; and
					(4)a
			 designated representative for the Great Lakes Tribes, as agreed upon by those
			 Tribes.
					(c)DutiesThe
			 Executive Committee shall—
					(1)hold semiannual
			 meetings to discuss Great Lakes restoration goals and progress;
					(2)establish a
			 process to receive input from interested parties with respect to proposed
			 recommendations of the Executive Committee for restoration of the Great Lakes;
			 and
					(3)submit to Congress
			 and the Task Force a biennial report that includes—
						(A)an analysis of
			 progress in carrying out restoration of the Great Lakes, including meeting the
			 goals and recommendations in the restoration and protection strategy developed
			 by the Great Lakes Regional Collaboration and this Act; and
						(B)recommendations on
			 future priorities and actions with respect to that restoration.
						(d)SubcommitteesThe
			 members of the Executive Committee may designate representatives to work as 1
			 or more subcommittees to provide staff support and otherwise assist in carrying
			 out responsibilities of the Executive Committee relating to the
			 Collaboration.
				804.Great Lakes Regional
			 Collaboration
				(a)In
			 generalThere is established
			 the Great Lakes Regional Collaboration.
				(b)CompositionThe
			 Collaboration shall be composed of—
					(1)the members of the
			 Executive Committee; and
					(2)each other
			 individual and entity that notifies the Executive Committee of the desire and
			 intent of the individual or entity to participate in the Collaboration.
					(c)DutiesThe Collaboration shall—
					(1)develop a restoration and protection
			 strategy to provide information for use in future Great Lakes program
			 implementation and funding decisions;
					(2)serve as a forum for addressing near-term
			 regional issues relating to ecosystem restoration and protection of the Great
			 Lakes; and
					(3)establish an oversight forum to coordinate
			 and enhance implementation of Great Lakes programs.
					
